Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 1of50 Page ID #:2922

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Andrea Keifer Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER RE PLAINTIFFS’ MOTION FOR CLASS

CERTIFICATION (DKT. 81);
PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION (DKT. 45);
DEFENDANTS’ MOTION TO DISMISS (DKT. 132)

I. Introduction

The claims in this action arise out of the “family separation policy” adopted by certain agencies and
Officials of the United States Government. The policy has been applied when foreign parents and their
children arrive at the United States border seeking asylum. These parents and children have been
separated and placed in different detention facilities while asylum issues are addressed. Three of these
foreign parents -- J.P. (“Ms. P”), J.O. (“Ms. O”), and R.M. (“Ms. M”) (collectively, “Plaintiffs”) -- filed this
putative class action on July 12, 2018, naming several federal officials and entities as defendants
(“Defendants”). Compl., Dkt. 1. The Complaint advances claims under the equal protection and due
process clauses of the Fifth Amendment of the Constitution, and seeks injunctive and declaratory relief
on behalf of the putative class. /d. Jf] 172-185, Prayer for Relief.

On July 18, 2018, Plaintiffs filed a Motion for a Preliminary Injunction. It seeks interim relief in the form
of mental health screenings and trauma-informed mental health treatment for members of the putative
class and their children. Dkt. 45 (“Injunction Motion”). The claimed purpose for such screenings is to
assess the effect on members of the putative class of the forced separation of family members, and to
determine appropriate, remedial treatment for them. On July 27, 2018, Plaintiffs filed a Motion for Class
Certification (Dkt. 81) (“Certification Motion”) (collectively, with the Injunction Motion, the “Plaintiffs’
Motions”). On August 13, 2018, Defendants filed a separate opposition to each of Plaintiffs’ Motions.
See Dkt. 109 (“Injunction Opposition”); 110 (“Certification Opposition”). Plaintiffs filed replies in support
of each of them. See Dkt. 119 (“Injunction Reply”); Dkt. 120 (“Certification Reply”).'

A hearing on the Plaintiffs’ Motions was held on September 20, 2018. Dkt. 137. The parties submitted
certain supplemental information as directed by the Court. See, e.g., Dkts. 141, 162, 163, 166, 168,

 

' After receiving leave to do so, the Alliance for Children’s Rights (“Amicus” or the “Alliance”) filed an amicus
curiae brief in support of the Injunction Motion. Dkt. 123 (“Amicus Brief’).
Page 1 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 2of50 Page ID #:2923

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.
209, 244.

On September 18, 2018, Defendants filed a Motion to Dismiss. Dkt. 132. That motion was not
addressed at the September 20 hearing, but was heard on January 7, 2019. Dkt. 175.

Defendants also filed an ex parte Application to advance the hearing date for the Motion to Dismiss
(Dkt. 133) (“Application”), a ruling on which was deferred. See Dkts. 146, 147. The briefing on the
Motion to Dismiss was then completed, see Dkts. 148 (“Opposition”), 165 (“Reply”), and it was heard as
scheduled. Following the January 7, 2019, hearing, the Application was deemed moot. Dkt. 175. The
other matters were taken under submission.

On January 30, 2019, the matter was referred to Judge Otero for settlement discussions. Dkt. 187. As a
result, decisions on the pending motions were deferred. After several months of negotiations, the
matter was not resolved. Accordingly, on October 17, 2019, the matter was returned to the active
docket. Dkt. 233. On October 22, 2019, Plaintiffs filed a Request for Ruling on Motions Under
Consideration. Dkt. 235 (“Request”).2

For the reasons stated in this Order, the Certification Motion and Injunction Motion are GRANTED IN
PART, and the Motion to Dismiss is DENIED.

Il. Background
A. The Parties and the Proposed Class

1. In General

The Complaint alleges that each of the Plaintiffs is a parent who has been detained by the United
States? and separated from her minor children. See Compl. ¥ 4. It also alleges that each of the children
has been detained under the family separation policy. /d. It is alleged that each Plaintiff entered the
United States with her minor child, while fleeing from her native country due to fear of serious harm or
death, and seeking asylum under United States law. /d. The Complaint alleges that Plaintiffs have not
received any mental health services from the Government since they were separated from their
children. See id. J] 23, 32, 43.

2. Ms. P

Ms. P is Guatemalan. /d. J] 16; Declaration of J.P. (“J.P. Decl.”), Dkt. 1-3 2. She entered the United
States on May 17, 2018 with her 16-year-old daughter, L.P., and allegedly did so because she feared
both would be killed if they remained in Guatemala. Compl. J] 16-17. Shortly after crossing the United
States border, Ms. P and L.P. were allegedly detained by U.S. Customs and Border Protection (“CBP”)
based on a suspicion that they had entered the country illegally in violation of 8 U.S.C. § 1225(a)(1).

 

2 Because this Order addresses the Certification Motion, the Injunction Motion, and the Motion to Dismiss, the
Request is GRANTED as to these matters.
3 In this Order, the United States is also referred to as the “Government.”

Page 2 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 3of50 Page ID #:2924

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.
See id. J 17.

The Complaint alleges that, at the time it was filed, Ms. P was being detained in the custody of U.S.
Immigration and Customs Enforcement (“ICE”) at the James A. Musick Facility in Irvine, California. /d. J
16; see also Expert Declaration of Alejandra Acufia (“Acufia Decl.), Dkt. 85 4 5. L.P. was separately
detained at Casa Phoenix, which is operated by Southwest Key Programs, Inc. in Phoenix, Arizona.
Compl. f] 16; see a/so Declaration of Lucero Chavez (“Chavez Decl.”), Dkt. 82 Jf] 3-4. Ms. P declares
that she was provided with no information about the location of her daughter for weeks after the two
were separated. J.P. Decl., Dkt. 1-3 J 2.

3. Ms. O

Ms. O is Honduran. Compl. J 4. In 2015, drug-affiliated gangs allegedly murdered her husband and
severely beat her then teenaged son. See Declaration of J.O. (“J.O. Decl.”), Dkt. 1-8 9 3.4 She entered
the United States on May 17, 2018, with her 16-year-old daughter, T.O., and allegedly did so because
she feared both would be killed if they remained in Honduras. Compl. ¥ 24.

After being processed by U.S. immigration officials, on May 21, 2018, J.O. was separated from T.O.
and transferred to a federal prison in Washington. /d. J 30. On July 12, 2018, J.O. was released from
custody. /d. Between her transfer to Washington on May 21, 2018, and the date the Complaint was
filed, Ms. O did not see her daughter. /d. | 31. On May 30, 2018, Ms. O allegedly learned that her
daughter was being detained at Casa Antigua, a facility in San Benito, Texas operated by Southwest
Key Programs. /d.; see also J.O. Decl., Dkt. 1-8 ¥ 20.

4. Ms. M

Ms. M is El Salvadoran. Compl. ¥] 33. It is alleged that she fled El Salvador with her 15-year-old
daughter, S.Q., to escape from her husband, a former military officer who had beaten her and
threatened to kill her. /d.; see also Declaration of R.M. (“R.M. Decl.”), Dkt. 1-10 4 3. On May 18, 2018,
Ms. M and S.Q. entered the United States seeking asylum. See R.M. Decl., Dkt. 1-10 5; Compl. ¥] 33.

It is alleged that on May 21, 2018, Ms. M was transferred, without her daughter, to a facility in Laredo,
Texas. See Compl. J 40. She was then transferred to a federal prison in Washington, and on July 12,
2018, she was released on bond. /d. ¥] 41. It is alleged that on May 25, 2018, she first learned that S.Q.
was being detained at Casa Antigua in Texas. See R.M. Decl., Dkt. 1-10 4] 17; Compl. J 40. On June
22, 2018, Ms. M was allegedly able to speak briefly by telephone with S.Q. for the first time since they
were separated. R.M. Decl., Dkt. 1-10 J 19.

5. The Proposed Class

Plaintiffs seek certification of the following class:

All adult parents nationwide who (1) were, are, or will be detained in immigration custody

 

4 Some declarations cited in this Order were presented in Spanish. English translations of them were also
submitted together with certifications as to their accuracy. See, e.g., Dkt. 1-8 at 11.
Page 3 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 4of50 Page ID #:2925

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019

Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

by the Department of Homeland Security (“DHS”), and (2) have a minor child who has
been, is, or will be separated from them by DHS and detained in DHS or Office of
Refugee Resettlement (“ORR”) custody or foster care, absent a demonstration in a
hearing that the parent is unfit or presents a danger to the child.

See Dkt. 81 at 4.
a) Plaintiffs’ Current Status

Defendants have submitted evidence showing that all three Plaintiffs and their respective children were
reunited on or about July 16 or July 17, 2018. See Declaration of James De La Cruz (“De La Cruz
Decl.”), Dkt. 110-1 ¥] 9. Plaintiffs do not dispute that each has been released from custody and reunited
with her child. See Dkt. 80 at 5.

b) The Status of Putative Class Members

At the September 20, 2018 hearing, counsel for the Government stated that most of the putative class
members had been released from custody. Dkt. 137. Pursuant to orders from the Court, the parties
then submitted supplemental information about the custodial status of putative class members who
have not been released. The most recent report, which the parties filed on October 31, 2019,

addresses the status of the putative class members. Dkt. 244. The report states that of 4007 total
separations, “108 possible putative class members (separated parents) are in ICE custody.” /d. at 2-3.°

The parties agree that putative class members who have been released from custody have been
ordered to comply with certain conditions. These conditions vary among putative class members, and
include orders about the monitoring of these persons, their posting of bonds to ensure appearance as
ordered and certain reporting requirements about their compliance with other conditions of supervision.
Tracking devices have been placed on some of them who are prohibited from leaving a specified
geographic area without prior approval. In general, the stated purpose of these conditions is to ensure
that these persons will appear when ordered at immigration proceedings. See Dkt. 163 at 5-7.

6. Defendants
Defendants are 13 government officials and entities who are alleged to be responsible for the family
separation policy in general, and specifically for the detention of Plaintiffs and their children. See

Compl. If] 45-57. They include:

(i) Jefferson B. Sessions Ill, the former Attorney General of the United States (“Sessions” or the
“Attorney General”). Attorney General Sessions was allegedly responsible for setting policy relating to

 

5 As stated in the discussion below, the Government has represented that 13 of these parents are potentially
members of the class in Ms. L. v. U.S. Immigration & Customs Enforcement, No. 18-cv-0428 (S.D. Cal). Dkt. 244
at 2 n.1, 4. However, the parties disagree as to whether the definition of the certified class in Ms. L. is coextensive

with the proposed class in this action. Dkt. 168 at 3; Dkt. 244 at 5.
Page 4 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page5of50 Page ID #:2926

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019

Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

immigration enforcement, including the family separation policy at issue in this action, id. J 45;°

(ii) Kirstjen M. Nielsen, the former Secretary of the Department of Homeland Security (“DHS”)
(“Secretary Nielson”). Secretary Nielsen was allegedly responsible for the administration of immigration
laws, as well as for all DHS policy and procedure, id. J 46;”

(iii) DHS, the agency allegedly responsible for the enforcement of immigration laws, id. J] 47;

(iv) U.S. Immigration and Customs Enforcement (“ICE”), which is alleged to be an agency within
DHS, responsible for the administration of immigration laws and for overseeing immigration detention,
id. J 48;

(v) U.S. Customs and Border Protection (“CBP”), which is alleged to be an agency within DHS
responsible for processing and detaining noncitizens who are apprehended near the border of the
United States, id. J 49;

(vi) Alex M. Azar Il, the Secretary of Health and Human Services (“HHS”) (“Secretary Azar’).
Secretary Azar is allegedly responsible for HHS policies and procedures, including the detention of
unaccompanied non-citizen minors, id. { 50;

(vii) HHS, which is the agency allegedly responsible for the detention of unaccompanied non-
citizen minors, id. J 51;

(viii) Scott Lloyd, the former Director of the Office of Refugee Resettlement (“ORR”) (“Director
Lloyd”). Director Lloyd was allegedly responsible for all ORR policies and procedures, including the
detention of unaccompanied non-citizen minors, id. J] 52;8

(ix) ORR, which is alleged to be the agency within HHS responsible for the detention of
unaccompanied non-citizen minors, id. J 53;

(x) David Marin (“Marin”), who is alleged to be the Los Angeles Field Office Director for ICE, and
responsible for the detention of Ms. P, id. 54;

 

® On November 7, 2018, Sessions resigned as the Attorney General of the United States, and on February 14,
2019, the Senate confirmed William P. Barr for this position. See Nomination of William Pelham Barr,
https://www.congress.gov/nomination/116th-congress/17. Because Sessions was named in his official capacity, it
is ORDERED that Barr is substituted as a defendant in this action pursuant to Fed. R. Civ. P. 25(d); provided,
however, that certain references in this Order to the Attorney General refer to actions by Sessions while he was
the Attorney General.
’ On April 7, 2019, Nielsen resigned as Secretary of the Department of Homeland Security, and the next day was
replaced by Acting Secretary of Homeland Security Kevin K. McAleenan. See https:/Awww.dhs.gov/person/kevin-
k-mcaleenan. Because Nielsen was named in her official capacity, it is ORDERED that McAleenan is substituted
as a defendant in this action pursuant to Fed. R. Civ. P. 25(d).
8 In November 2018, Lloyd was transferred within the Department of Health and Human Services, and in
February 2019, he was replaced as Director by Jonathan H. Hayes. See https:/Awww.acf.hhs.gov/about/
leadership/jonathan-hayes. Because Lloyd was named in his official capacity, it is ORDERED that Hayes is
substituted as a defendant in this action pursuant to Fed. R. Civ. P. 25(d).

Page 5 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page6of50 Page ID #:2927

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

(xi) Lisa Von Nordheim (“Von Nordheim’), who is alleged to be the warden at the James A.
Musick Facility, and responsible for the detention of Ms. P, id. ¥] 55;

(xii) Marc Moore (“Moore”), who is alleged to be the Seattle Field Office Director for ICE, and
responsible for the detention of Ms. O and Ms. M, id. ¥[ 56; and

(xiii) Lowell Clark (“Clark”), who is alleged to be the warden at the Tacoma Northwest Detention
Center, and responsible for the detention of Ms. O and Ms. M, id. ¥] 57.

B. The Family Separation Policy

On May 7, 2018, Attorney General Sessions announced a “zero tolerance” policy requiring U.S.
immigration officials to separate members of families who had entered the United States without
appropriate documentation. See id. J 79.° It is alleged that the policy was designed to deter individuals
from crossing the southern border. In support of this position the following statement by Attorney
General Sessions is quoted in the Complaint: “If you cross this border unlawfully, then we will prosecute
you. It’s that simple. . . . If you are smuggling a child, then we will prosecute you and that child will be
separated from you. . . .” /d. It is alleged that no law requires the detention of those who have entered
the United States seeking asylum while their claims are being adjudicated, and no law requires the
prolonged separation of families during the pendency of immigration proceedings. /d. J] 67.

The Complaint also alleges that, during the month after the “zero tolerance” family separation policy
was announced, approximately 3000 minors, some as young as 18 months old and more than 100 less
than four years old, were separated from their parents. /d. {| 80."° It is alleged that these children have
been sent to shelters and other temporary housing across the country that are overseen by HHS. /d.

The Complaint alleges that the family separation policy resulted in significant criticism by state
government officials, public health organizations, businesses and members of the public. /d. J] 96-109.
On June 20, 2018, President Trump issued an executive order limiting the prospective application of
the family separation policy. See id. J] 109-10; see a/so Affording Congress an Opportunity to Address
Family Separation, 83 Fed. Reg. 29,435 (June 20, 2018) (“Executive Order”). The Executive Order
states that it is the “policy of this Administration to maintain family unity, including by detaining alien
families together where appropriate and consistent with law and available resources.” See Executive
Order § 1. It also directed then-DHS Secretary Nielsen to maintain custody, “to the extent permitted by
law,” of non-citizen families during the pendency of any criminal improper entry or immigration
proceedings involving their members. /d. § 3(a).

It is alleged that, notwithstanding the Executive Order, no specific plan to reunite the affected families
was announced. /d. J 114.

 

9 Citing Attorney General Sessions Delivers Remarks Discussing the Immigration Enforcement Actions of the
Trump Administration, DOJ Justice News (May 7, 2018), https:/Awww.justice.gov/opa/speech/attorney-general-
sessions-delivers-remarks-discussing-immigration-enforcement-actions.

10 Citing Caitlin Dickerson, Hundreds of Immigrant Children Have Been Taken From Parents at U.S. Border, N.Y.

Times (Apr. 20, 2018), https://nyti.ms/2vzDI6K.
Page 6 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 7 of50 Page ID #:2928

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.
C. Other Litigation on Family Separation Policies
1. The Flores Settlement

In 1997, the Government entered a consent decree with a class of immigrant children in detention. It
set forth a “nationwide policy for the detention, release, and treatment of minors in the custody of [the
federal government].” Flores v. Barr, 934 F.3d 910, 912 (9th Cir. 2019); see also Flores v. Sessions,
No. 85-cv-4544 (C.D. Cal Feb. 2, 2015), Dkt. 101 (“Flores Settlement’). The Government must comply
with the terms of the Flores Settlement, which “creates a presumption in favor of releasing minors and
requires placement of those not released in licensed, non-secure facilities that meet certain standards.”
Flores v. Lynch, 828 F.3d 898, 901 (9th Cir. 2016). It “remains in effect today.” Flores v. Barr, 934 F.3d
at 912; see also No. 85-cv-4544 (C.D. Cal. Sept. 27, 2019), Dkt. 688 (denying a motion to terminate the
Flores Settlement).

The Flores Settlement requires immigration officials to “place each detained minor in the least
restrictive setting appropriate to the minor’s age and special needs .. . .” See Flores Settlement § 11. It
also requires that minors be released to a relative, legal guardian, or licensed program within five days
of detention, or, in the event of an “emergency or influx of minors into the United States,” then “as
expeditiously as possible.” /d. J 12. The agreement also mandates that noncitizen children in
immigration custody be provided with routine medical and dental care, and other health-related
services. See Ex. 1 to Flores Settlement.

2. The Ms. L. Case

On June 26, 2018, an order was issued in Ms. L. v. U.S. Immigration & Customs Enforcement, 310 F.
Supp. 3d 1133 (S.D. Cal. Jun. 26, 2018), modified by 330 F.R.D. 284 (Mar. 8, 2019), granting a
nationwide preliminary injunction. It barred the Government from enforcing the family separation policy,
and ordered it to reunite parents and their children. The order in Ms. L. determined that the “practice of
separating class members from their minor children, and failing to reunify class members with those
children, without any showing [that] the parent is unfit or presents a danger to the child is sufficient to
find Plaintiffs have a likelihood of success” on their claim that the policy violated the plaintiffs’ Fifth
Amendment due process rights. See id. at 1145.11 The order also stated:

When combined with the manner in which [the family separation policy] is being
implemented, e.g., the lack of any effective procedures or protocols for notifying the
parents about their childrens’ whereabouts or ensuring communication between the
parents and children, and the use of the children as tools in the parents’ criminal and
immigration proceedings . . . a finding of likelihood of success is assured. A practice of
this sort implemented in this way is likely to be “so egregious, so outrageous, that it may
fairly be said to shock the contemporary conscience,” Cty. of Sacramento v. Lewis, 523
U.S. 833, 847 n.8 (1998), interferes with rights “implicit in the concept of ordered
liberty[,]” Rochin v. Cal., 342 U.S. 165, 169 (1952) (quoting Palko v. Connecticut, 302

 

‘1 A class of those individuals being held in immigration detention and separated from their minor children without
a showing that they were unfit parents had been certified in Ms. L. See id.at 1137.
Page 7 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 8 of50 Page ID #:2929

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

U.S. 319, 325 (1937)), and is so “‘brutal’ and ‘offensive’ that it [does] not comport with
traditional ideas of fair play and decency.” Breithaupt v. Abram, 352 U.S. 432, 435
(1957).

Id.

Finding that the recent execution of the family separation policy “belie[d] measured and ordered
governance .. . particularly so in the treatment of migrants, many of whom are asylum seekers and
small children,” the court in Ms. L. granted the preliminary injunction. /d. at 1149. It enjoined: (i) the
detention of migrant parents in DHS custody without, /.e., separated from, their minor children, absent a
determination that a parent is unfit or presents a danger to the child, without affirmative, knowing, and
voluntary consent from the parent to remain separated from a child; (ii) continuing to detain the minor
children of class members after their parents are released from custody, absent a finding of unfitness or
affirmative consent; and (iii) removing parents from the country without their minor children, absent a
finding of unfitness or affirmative consent. /d. The preliminary injunction also required that, absent a
finding of parental unfitness or a voluntary parental waiver, the Government was to reunite all parents
with their minor children within 30 days of the issuance of the injunction, and within 14 days for all
children under the age of five. /d.

Since the issuance of the preliminary injunction in Ms. L., the parties there have filed periodic status
reports regarding the Government’s compliance with that order. As of October 16, 2019, the parties
reported that 2788 out of 2814 possible minor children had been reunited with their parents pursuant to
the preliminary injunction. Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 484 at 2. It was also reported that
the parties were working to locate certain parents who had been removed from the United States, in
order to facilitate their reunification with their children. /d. at 13-14. James De La Cruz (“De La Cruz”),
the Senior Field Program Specialist Supervisor for ORR, declares that Ms. P, Ms. O, and Ms. M have
each been reunited with her children pursuant to the Ms. L. preliminary injunction. See De La Cruz
Decl., Dkt. 110-1 4] 9.

On August 24, 2018, the defendants in Ms. L. filed a notice of appeal to the Ninth Circuit as to the
preliminary injunction. See Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 206. This appeal has been stayed
based on certain representations from the Government about its efforts to continue the process of
reunifying the Ms. L. class members with their children, and the ongoing process pursuant to which the
Department of Justice has been determining whether to approve an appeal. See Ms. L. v. ICE, No. 18-
56151 (9th Cir.), Dkts. 19, 20.

Another order issued in Ms. L. on June 26, 2018. It certified the following class:
All adult parents who enter the United States at or between designated ports of entry
who (1) have been, are, or will be detained in immigration custody by [DHS], and (2)
have a minor child who is or will be separated from them by DHS and detained in ORR
custody . . . absent a determination in a hearing that the parent is unfit or presents a
danger to the child.

See Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 82 at 17.

Page 8 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 9of50 Page ID #:2930

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

The order excluded from this definition, without prejudice to redefining the class at a later date based
on a more comprehensive factual record, parents with criminal histories or communicable diseases, or
who had been apprehended in the interior of the United States, rather than at a border. /d. at 11.

On October 9, 2018, an order issued in Ms. L. granting preliminary approval of a settlement agreement.
See Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 256. The settlement agreement “arises out of litigation in
several lawsuits involving the separation of alien parents and children at or near the U.S. border:
M.M.M. v. Sessions, No. 3:18-cv-1832-DMS (S.D. Cal.), M.M.M. v. Sessions, No. 1:18-cv-1835-PLF
(D.D.C.), [Ms. L], and Dora v. Sessions, No. 18-cv-1938 (D.D.C.).” Ms. L., No. 18-cv-00428 (S.D. Cal.),
Dkt. 247. The agreement provides to proposed classes of parents and children subjected to the family
separation policy injunctive relief that is focused primarily on their immigration status in the United
States and related asylum claims. See id. at 6-9. It also bars class members “from pursuing ‘any other
immigration- or asylum-related injunctive, declaratory, or equitable relief based on the allegations or
claims made in any of the Ms. L., M.M.M., or Dora complaints filed in any court accruing as of the date
this plan is approved by the Court, including statutory claims.” Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt.
315-1 at 10. However, the settlement agreement expressly states that it “does not release claims . . .
for injunctive, declaratory, or equitable relief that are not immigration-or asylum-related, or claims that
are not based on the allegations made in the Ms. L., M.M.M., or Dora complaints.” /d.; see also id. Dkt.
315-2 at 2.

On November 15, 2018, an order issued in Ms. L. granting final approval of the class action settlement
in those proceedings. See Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 321. It approved two classes, for
the purposes of settlement only: (i) parents who entered the United States with their children, are or
were detained by DHS, who have a child who was or is separated from them, and who have been
continuously present within the United States since June 26, 2018; and (ii) children who entered the
United States with a parent, have been or will be reunified with that parent pursuant to the Ms. L.
injunction, and have been continuously present in the United States since June 26, 2018. /d. at 4.'2

On March 8, 2019, the Ms. L. class was modified in light of new evidence that as early as the “summer
of 2017, DOJ and DHS were separating parents and children at the border pursuant to the
Administration’s new policy.” Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 386 at 5. This evidence was “in
stark contrast to Defendants’ representation in this case in as late as May of 2018 that the government
did not have either a policy or practice of separate families at the border.” /d. Accordingly, the
previously certified class of parents was modified to include:

All adult parents who entered the United States at or between designated ports of entry
on or after July 1, 2017, who (1) have been, are, or will be detained in immigration
custody by the DHS, and (2) have a minor child who has been, is or will be separated
from them by DHS and has been, is or will be detained in ORR custody, ORR foster
care, or DHS custody, absent a determination that the parent is unfit or presents a
danger to the child.

Id. at 13-14 (emphasis added).

 

12 June 26, 2018 is the date the preliminary injunction issued in Ms. L.
Page 9 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 10o0f50 Page ID #:2931

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

3. The Request to Modify the Flores Settlement

The June 20, 2018 Executive Order directed the Attorney General to file a request to modify the Flores
Settlement “in a manner that would permit the Secretary [of DHS], under present resource constraints,
to detain alien families together throughout the pendency of criminal proceedings for improper entry or
any removal or other immigration proceedings.” Executive Order § 3(e). The Government made that
request in Flores on June 21, 2018. See Flores, No. 85-cv-4544 (C.D. Cal.), Dkt. 435. The request
sought an exemption from the release provisions in Flores so that ICE could detain it its facilities
noncitizen children together with the family members with whom they entered the country. It also
sought an exemption from the requirement that noncitizen minors be released to specially licensed
facilities. /d. at 4.

An order dated July 9, 2018 denied the Government’s request. See Flores, No. 85-cv-4544, 2018 WL
4945000, at *5 (C.D. Cal. July 9, 2018). That order determined that the Executive Order was in effect a
motion for reconsideration of a prior order denying modification of the settlement agreement, and was
“procedurally improper and wholly without merit.” /d. at *1, 5. The order also rejected the argument that
the preliminary injunction in Ms. L. in effect prevented the Government from meeting its obligations
under the Flores Agreement. /d. at *3-4. As the order explained, “[gJiven the situation arising from [the
Government's] earlier family separation policy, detained parents may choose to exercise their Ms. L
right to reunification or to stand on their children’s Flores Agreement rights. [The Government] may not
make this choice for them.” /d. at *4. On September 6, 2018, the Government filed an appeal as to that
order, which was voluntarily dismissed on April 26, 2019. See Flores, No. 85-cv-4544 (C.D. Cal.), Dkts.
486, 487, 539.

D. The Alleged Trauma Suffered by Those Subjected to the Separation Policy

The allegations in the Complaint and the evidence proffered in support of the Injunction Motion refer to
the claimed, exceptional distress experienced by the parents and children who have been subjected to
the family separation policy. They also refer to the mental health treatment arguably necessary to
address and mitigate that claimed harm. Plaintiffs submitted testimony from leading trauma experts
stating that, in general, the separation of young children from their parents causes both to suffer
severely. See Compl. J] 127-147. Evidence was also submitted that the level of trauma correlates to
the length of the separation. See Expert Declaration of Jose Hidalgo (“Hidalgo Decl.”), Dkt. 49 Jf] 11-
12; Expert Declaration of Bruce Perry (“Perry Decl.”), Dkt. 50 J] 22 (“[T]rauma-aware, trauma-sensitive
and trauma specific interventions are necessary to mitigate the adverse effects on the children
experiencing the severe stressors of the separation from their parents. The longer such interventions
are delayed, the greater the negative cumulative effect the acute neurophysiological, neuroendocrine,
and neuropsychological response will have on these children and their parents.”).

Dylan Gee, an Assistant Professor of psychology at Yale University, provided the following statement in
her declaration:

Forcible family separation can also have devastating psychological and neurobiological
consequences for parents. The traumatic nature of separation from the child is likely to
be exacerbated when parents are not provided with information about their child’s
location or condition, or when parents do not have access to information in their native
Page 10 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 11o0f50 Page ID #:2932

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

language. In adults, psychological trauma is associated with elevated risk for psychiatric
disorders including post-traumatic stress disorder and can induce physiological changes,
including but not limited to dysregulated stress responding, amygdala hyperactivity, and
deficits in prefrontal cortex control of the amygdala, which are associated with difficulty
regulating fear. Evidence suggests that individuals seeking asylum are particularly
vulnerable to psychological distress, and levels of depression, anxiety, and post{-]
traumatic stress disorder symptomology are elevated when asylum seekers are
detained.

Expert Declaration of Dylan Gee (“Gee Decl.”), Dkt. 48 ¥] 3 (internal citations omitted). See a/so Hidalgo
Decl., Dkt. 49 ¥ 14 (“For parents, the sudden and forcible separation from their children could represent
a traumatic event leading to acute and severe psychological distress . . .and may cause physical and
mental health symptoms such as loss of sleep, loss of appetite, headaches, anxiety, depression, and
suicidal ideation.”). Citing a newspaper article, the Complaint alleges that at least one parent forcibly
separated from his child under the zero-tolerance policy committed suicide. See Compl. J 130."

Plaintiffs also presented expert testimony concerning the claimed psychological trauma experienced by
children who are forcibly and suddenly separated from their parents. Three experts in juvenile trauma
signed a declaration stating that when “the separation is sudden, unpredictable, or in a strange
environment with no other familiar adult figures present then the response is likely to be extreme.” See
Joint Expert Declaration of Kenneth Berrick, John Sprinson, and Kevin Campbell (“Berrick Decl.”), Dkt.
47 7 9. See also Hidalgo Decl., Dkt. 49 J 9 (“Separating a child from her parent is a traumatic event that
can cause severe harm to the child, which may be particularly severe when separation is forcible and
sudden. Depending on the parent’s reaction as the separation is happening, a child may be further
traumatized upon seeing a parent’s helplessness, crying, shaking, or futilely pleading with a guard.”).

It is alleged that each of the individual Plaintiffs, and their respective children, experienced severe
trauma due to their forced separations. See Compl. If] 141-147. Ms. M and Ms. O reported “feeling a
sense of anguish and fear that they would not see [their] daughter[s] again.” Hidalgo Decl., Dkt. 49

| 14. Each has reported experiencing difficulty in sleeping and a loss of appetite. See J.O. Decl., Dkt.
1-8 J 15; R.M. Decl., Dkt. 1-10 ] 16. According to a licensed social worker who examined Ms. P at the
James A. Music Facility where she was being detained, Ms. P was suffering from symptoms consistent
with post-traumatic stress disorder, depression and anxiety. See Expert Declaration of Alejandra Acufa
(“Acufia Decl.”), Dkt. 52 {J 7-8. Plaintiffs’ children also reportedly have experienced severe trauma,
including sleep and appetite loss, headaches and nosebleeds, crying spells, and incontinence. See
Compl. 145; Expert Declaration of Alfonso Mercado (“Mercado Decl.”), Dkt. 54 YJ] 7-12.

To remedy the allegedly trauma suffered by parents and children subject to family separation, Plaintiffs
claim that Defendants are obligated to provide to separated families evidence-based medical care and
mental health services. See Compl. J 148-149; see a/so Hidalgo Decl., Dkt. 49 4] 21; Gee Decl., Dkt. 48
| 10 (“Despite the potential for long-term psychological and neurobiological consequences of forcible
separation, evidence also suggests the potential for intervention to reduce the negative impact of early
parental deprivation.”).

 

13 Citing Nick Miroff, A Family Was Separated at the Border, and This Distraught Father Took His Own Life,

Wash. Post (June 9, 2018), available at https://wapo.st/2sOatTu.
Page 11 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 12 0f50 Page ID #:2933

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

Defendants submitted declarations from De La Cruz and Codi James (“James”), relating to the nature
and extent of the mental health treatment received by Plaintiffs and their children while in custody. De
La Cruz declares that all minors in the custody of ORR receive “certain mandatory mental and
emotional health services, such as individual and group counseling.” De La Cruz Decl., Dkt. 110-1 7 6.
If an initial assessment reflects concerns as to the minor’s mental health, outside resources are sought
to ensure that necessary care is provided. /d. | 7. De La Cruz states that each of the Plaintiffs’ children
received initial screenings when they were first taken into ORR custody, and that none was determined
to have ongoing mental health issues that warranted further intervention. /d. {| 10. Finally, he declares
that ORR has procedures in place to provide certain follow-up services to children after they are
released from custody. /d. J] 14-15.

James serves as a Staff Psychologist and Mental Health Treatment Coordinator at the Federal
Detention Center-SeaTac (“FDC SeaTac”). See Declaration of Codi James, (“James Decl.”), Dkt. 109-2
4] 1.'4 James declares that every new detainee at FDC SeaTac undergoes an intake procedure that
includes a Psychology Services Intake Screening Form (“PSIQ’”). /d. 4. Detainees whose responses
to the PSIQs raise mental health concerns are scheduled for further consultation with James or another
staff psychologist at the facility. /d. JJ 5-6.

After the September 20, 2018 hearing, Defendants submitted a copy of an “Inmate Health Message
Slip,” which they claim is representative of the resources available to detainees. See Dkt. 141-1. The
document is a single page, in both English and Spanish, with boxes that can be checked to identify
various health concerns, including “Suicidal,” “Depressed,” and “Anxious.” See id. at 2. An area to write
specific comments is also provided. /d. On October 31, 2019, Defendants also stated that CPB
“continually enhances and endeavors to improve its medical and mental health care efforts for those in
its custody, and has mandated interviews of juveniles in its custody “to detect the presence of health
concerns.” Dkt. 244 at 4.

Hl. First-to-File Rule
A. Legal Standards

The first-to-file rule is “a generally recognized doctrine of federal comity which permits a district court to
decline jurisdiction over an action when a complaint involving the same parties and issues has already
been filed in another district.” Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir.
1982). “The doctrine is designed to avoid placing an unnecessary burden on the federal judiciary, and
to avoid the embarrassment of conflicting judgments.” Church of Scientology of Cal. v. U.S. Dep’t of
Army, 611 F.2d 738, 750 (9th Cir. 1979), overruled on other grounds by Animal Legal Defense Fund v.
U.S. Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016); see also Barapind v. Reno, 225 F.3d
1100, 1109 (9th Cir. 2000) (“While no precise rule has evolved, the general principle is to avoid
duplicative litigation . . . .”). Accordingly, “when cases involving the same parties and issues have been
filed in two different districts, the second district court has discretion to transfer, stay, or dismiss the
second case in the interest of efficiency and judicial economy.” Cedars-Sinai Med. Ctr. v. Shalala, 125

 

‘4 FDC SeaTac is the facility at which both Ms. O and Ms. M were detained. See Compl. If] 30, 39, 41.
Page 12 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 13 0f50 Page ID #:2934

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

F.3d 765, 769 (9th Cir. 1997).
B. Positions of the Parties

Defendants argue that this action duplicates the class action proceeding in Ms. L., in which the
proposed class was certified. See Dkt. 110 at 14-17. Thus, they contend that under the “first-to-file”
rule, the request for certification of the proposed class should be rejected because a similar class
seeking similar relief was certified in Ms. L. From that they contend that deference should be given to
that proceeding to avoid duplicative litigation. See id. Plaintiffs respond that, although both this case
and Ms. L. involve the family separation policy, the claims in Ms. L. present constitutional challenges to
the policy itself, while the claims here address Defendants’ alleged failure to meet their duty of care to
provide mental health treatment to detainees who have been subjected to that policy. See Dkt. 120 at
5-6. Accordingly, Plaintiffs contend, the first-to-file rule does not apply. /d.

C. Application

As noted, the class certified in Ms. L. is very similar to the proposed class here. Compare DKt. 81 at 4,
with Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 82 at 5. Thus, each class includes all adult parents who
are, or will be, detained in immigration custody, and whose minor children have been, or will be,
separated from them pursuant to the family separation policy. Absent class members of certified
classes are considered to be “parties” to a litigation. See Smith v. Bayer Corp., 564 U.S. 299, 313
(2011) (citing Devlin v. Scardelletti, 536 U.S. 1, 7 (2002)); see also Ross v. U.S. Nat’! Bank Ass’n, 542
F. Supp. 2d 1014, 1020 (N.D. Cal. 2008) (in applying the first-to-file rule, “[i]n a class action, the
classes, and not the class representatives, are compared.”). Similarly, many of the Defendants here are
also Defendants in Ms. L., including the Attorney General, the Secretary of Homeland Security, ICE and
ORR. Moreover, Plaintiffs concede that both actions arise out of the family separation policy. See Dkt.
120 at 5-6. These facts weigh in favor of applying the first-to-file rule. See Pacesetter, 678 F.2d at 94-
95.

Other factors support a contrary conclusion. The first-to-file rule does not apply where the issues
presented by the two actions are distinct. See Cedars-Sinai, 125 F.3d at 769. There is nota
requirement of a complete overlap in issues to trigger the first-to-file rule. Instead, the issues need only
be “substantially similar.” Nakash v. Marciano, 882 F.2d 1411, 1416 (9th Cir. 1989). However, where
“the issues in the two actions are ‘distinct, such that one party’s success in one action would be no
defense to the claims brought against it in the other action, the similarity of the issues requirement is
not met,” and the first-to-file rule does not apply. Optec Displays, Inc. v. Nat’) LED Sign Co., No. 08-cv-
2639-RGK, 2008 WL 11338470, at *4 (C.D. Cal. July 30, 2008) (citing Cedars-Sinai, 125 F.3d at 769).
Such is the case here.

In Ms. L., the class sought, and obtained, an injunction “to prohibit separation of class members from
their children in the future absent a finding the parent is unfit or presents a danger to the child, and to
require reunification of these families once the parent is returned to immigration custody [upon
completion of any criminal proceedings] unless the parent is determined to be unfit or presents a
danger to the child.” Ms. L., 310 F. Supp. 3d at 1137. Accordingly, the key legal issue presented in Ms.
L. was whether the family separation process violated the Constitution. See id. at 1142 (“Plaintiffs
contend the Government's practice of separating class members from their children, and failing to

Page 13 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 14o0f50 Page ID #:2935

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

reunite those parents who have been separated . . . violates the parents’ substantive due process rights
to family integrity under the Fifth Amendment to the United States Constitution.”).

This action presents a different issue. The question presented here is whether Defendants’ alleged
failure to provide sufficient mental health and trauma services to individuals separated pursuant to the
policy violates the Constitution. That the relief sought by Plaintiffs in the Complaint and Injunction
Motion included their release and reunification with their children does not require the application of the
first-to-file rule: although these are logical and necessary first steps in addressing the needed mental
health relief, they were not deemed sufficient. See Expert Declaration of Marleen Wong (“Wong Decl.”),
Dkt. 46 J 25 (“Reunification with caregivers is the first necessary step in mitigating the trauma these
children experienced. However, reunification with caregivers is not enough to mitigate the effects of the
forced separation.”). Moreover, even if it were determined that the policy itself did not violate the
Constitution, that would not necessarily preclude the claim that the manner of its implementation
effected such a violation. Because a successful defense in one action may not determine the outcome
of the other, Optec, 2008 WL 11338470, at *4, the “central questions” presented by the two cases are
distinct. See Pacesetter, 678 F.2d at 95. The plaintiffs in each case assert different and distinct
constitutional violations, for which they seek different relief. Therefore, the first-to-file rule does not bar
this action. See Cedars-Sinai, 125 F.3d at 769.

There is an overlap between members of the certified class in Ms. L. and the proposed class here.
There is also a relationship between the constitutional rights asserted by the members of each class.
Therefore, some judicial and party efficiency could be achieved if the two actions were litigated
together. Indeed, other actions seeking relief related to the family separation policy have been
consolidated with the Ms. L. proceedings. See V.M.M. v. Sessions, No. 3:18-cv-1832-DMS (S.D. Cal.);
M.M.M. v. Sessions, No. 1:18-cv-1835-PLF (D.D.C.); Dora v. Sessions, No. 18-cv-1938 (D.D.C.);
N.T.C. v. U.S. Immigration & Customs Enforcement, No. 18-cv-6428 (S.D.N.Y.).

Those prior cases focused on an appropriate means to oversee the reunification of parents and
children separated under the policy. For example, the order transferring the N.7.C. matter for
consolidation with Ms. L. explained:

[T]he relief Plaintiffs seek in this case is, at bottom, directly related to the reunification
process being supervised by Judge Sabraw. In essence, Plaintiffs here contend that
they have rights and interests distinct from the rights and interests of their parents and
that the reunification process, and Judge Sabraw’s own orders, do not adequately take
their distinct rights and interests into account. That may or may not be the case, but
Judge Sabraw is in a better position than this Court to decide those questions and to
modify his own orders if appropriate. [Additionally,] in the absence of a single judge
presiding over both cases, there is a real risk of inconsistent decisions and conflicting
orders -- a particularly intolerable risk given the gravity an urgency of the issues in these
cases (and the prospect of similar litigation being filed in other states where children
separate from their parents are being held).

Memorandum Opinion and Order, N.T.C. v. U.S. Immigration & Customs Enforcement, No. 18-cv-6428

Page 14 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 15 o0f50 Page ID #:2936

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

(S.D.N.Y. July 19, 2018) (emphasis in original).'°

Unlike N.T.C. and the other cases before Judge Sabraw in connection with the Ms. L. litigation, the
relief sought by Plaintiffs here is distinct from the reunification process itself. The mental health
treatment Plaintiffs seek involves different resources and supervision than what is now in place due to
the proceedings in Ms. L. Moreover, because the underlying constitutional claims are different here
than those at issue in Ms. L., there is a reduced risk of inconsistent decisions.

Finally, that the Ms. L. action has been settled is also material. As noted, that settlement, which has
now been approved, is limited to the reunification process and the immigration and asylum-related
consequences of the family separation policy. It does not address mental health care, and it does not
release claims for injunctive, declaratory or equitable relief that are not “immigration- or asylum-related.”
See Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 315-2 at 2.

* * *

In light of the procedural history of both cases, the application of the first-to-file rule by requiring
Plaintiffs to seek relief in the Ms. L. matter would not sufficiently serve the requisite interests of
efficiency and judicial economy that are the basis for the rule. See Cedars-Sinai, 125 F.3d at 769.
Therefore, the first-to-file rule does not warrant the denial of the Plaintiffs’ Motions.

IV. Certification Motion
A. Class Definition
As noted, Plaintiffs seek certification of the following class:

All adult parents nationwide who (1) were, are, or will be detained in immigration custody
by the Department of Homeland Security (“DHS”) , and (2) have a minor child who has
been, is, or will be separated from them by DHS and detained in DHS or Office of
Refugee Resettlement (“ORR”) custody or foster care, absent a demonstration in a
hearing that the parent is unfit or presents a danger to the child.

See Dkt. 81 at 4.

Although Plaintiffs do not propose subclasses, for the reasons stated below, and in light of certain
developments since this action was filed, it is necessary to distinguish putative class members who are
currently in immigration detention, and those who previously were detained, but have been released
pending the completion of their asylum proceedings. Doing so will “expedite resolution of the case by
segregating a distinct legal issue that is common to some members of the existing class,” and is
authorized by Fed. R. Civ. P. 23(d). 3 Newberg on Class Actions § 7:32 (5th ed.) (internal citations and
amendments omitted). Accordingly, it is appropriate to divide the proposed class into two subclasses:
(i) the Custody Subclass, which includes putative class members who are presently in DHS custody, or

 

18 See Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 149-3.
Page 15 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 16 of 50 Page ID #:2937

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

who will be in the future; and (ii) the Released Subclass, which includes putative class members who
were in DHS custody, but have been released. See Rodriguez v. Hayes, 591 F.3d 1105, 1123 (9th Cir.
2010) (where class adjudication may be impractical due to how certain circumstances may affect class
members, “it may counsel the formation of subclasses”); Am. Timber & Trading Co. v. First Nat’ Bank
of Or., 690 F.2d 781, 786-87 (9th Cir. 1982) (a district court has “broad power . . . to adopt procedural
innovations to facilitate management of the class action,” including the creation of subclasses not
proposed in the plaintiffs’ class definition); see also 3 Newberg on Class Actions (5th ed.) §§ 7.29, 7.32
(case-management subclasses may be created “solely to expedite resolution of the case by
segregating [a distinct legal] issue [that] is common to some members” of the proposed class, and in
such circumstances “there is no necessity that each subclass have different representation and
independently comply with all of the requirements of [Rule 23].”).

As noted, each of the named Plaintiffs has been released from custody and reunited with her minor
child. See De La Cruz Decl., Dkt. 110-1 4 9; Dkt. 80 at 5. Accordingly, Plaintiffs are members of the
Released Subclass. However, for the reasons discussed below, they are presently also adequate
representatives of the Custody Subclass. "®

B. Analysis

1. Legal Standards

“The class action is an exception to the usual rule that litigation is conducted by and on behalf of the
individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (internal
quotation marks omitted). Under Fed. R. Civ. P. 23, a class “may only be certified if the trial court is
satisfied, after a rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.” Gen. Tel.
Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982). That “rigorous analysis” will “frequently” include “some
overlap with the merits of the plaintiffs underlying claim.” Dukes, 564 U.S. at 351. “Sometimes the
issues are plain enough from the pleadings to determine whether the interests of the absent parties are
fairly encompassed within the named plaintiffs claim, and sometimes it may be necessary for the court
to probe behind the pleadings before coming to rest on the certification question.” Falcon, 457 U.S. at
160.

The first step in establishing the propriety of class certification requires a showing that the proposed
class meets each of the prerequisites of Rule 23(a). Hanon v. Dataproducts Corp., 976 F.2d 497, 508
(9th Cir. 1992). These are: (i) numerosity; (ii) commonality; (iii) typicality; and (iv) adequacy of
representation. See Fed. R. Civ. P. 23(a). Further, “Rule 23 does not set forth a mere pleading
standard. A party seeking class certification must affirmatively demonstrate his compliance with the
Rule -- that is, he must be prepared to prove that there are in fact sufficiently numerous parties,
common questions of law or fact, etc.” Dukes, 564 U.S. at 350 (emphasis in original).

 

'6 This determination is without prejudice to a later review of this issue in light of evidence that is presented or
proceedings that occur that raise concerns as to the adequacy of the named Plaintiffs to continue to represent
members of the Custody Subclass. See Fed. R. Civ. P. 23(c)(1)(C) (“An order that grants or denies class
certification may be altered or amended before final judgment.”); Lambert v. Nutraceutical Corp., 870 F.3d 1170,
1181 (9th Cir. 2017).

Page 16 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 17 of50 Page ID #:2938

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

If these four prerequisites are met, the analysis proceeds to a consideration of whether the proposed
class satisfies the terms of Rule 23(b). See Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th
Cir. 1996). Here, Plaintiffs contend that certification is appropriate pursuant to Rule 23(b)(2), which
provides that a class “may be maintained . . . if . . . the party opposing the class has acted or refused to
act on grounds that apply generally to the class, so that final injunctive relief or corresponding
declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).

2. Application
a) Class Definition

Defendants contend that the proposed class is overbroad, because it would include individuals who
were not harmed by Defendants’ allegedly inadequate policies. Thus, they argue that it would include
persons who: (i) have not had any mental health injury; (ii) have mental health problems that were not
caused by family separation; (iii) had mental health problems caused by family separation from which
they have recovered; and (iv) already received mental health and trauma treatment sufficient to satisfy
their due process rights. See Dkt. 110 at 22. Plaintiffs respond that the proposed class is appropriate
because each member has been, is being or will be exposed to the family separation policy, thereby
either causing immediate harm or substantially increasing a risk of harm and triggering Defendants’
constitutional duty to provide to each member adequate and sufficient mental health care. See Dkt. 120
at 8-9.

To define a proposed class, “it is enough that the class definition describes a set of common
characteristics sufficient to allow a prospective plaintiff to identify himself or herself as having a right to
recover based on the description.” McCrary v. Elations Co., LLC, No. 13-cv-00242, 2014 WL 1779243,
at *8 (C.D. Cal. Jan. 13, 2014) (internal quotation marks omitted). The proposed class meets these
standards. Each putative class member has been, is being or will be exposed to the family separation
policy in connection with immigration detention, because each was separated from his or her minor
child or children. This definition is sufficient to allow prospective class members and the Court to
identify those who are in the proposed class.'”

Plaintiffs also argue that those who are members of the proposed class, as currently defined, can be
identified from ORR and DHS records. Those include records about those who are parents who are,
were, or will be in immigration detention, and whose children were separated from them pursuant to the
family separation policy. See Dkt. 81 at 27.

Courts have recognized that “the party seeking class certification must demonstrate that an identifiable
and ascertainable class exists.” /n re Yahoo Mail Litig., 308 F.R.D. 577, 596 (N.D. Cal. 2015). Briseno
v. ConAgra Foods, Inc., 844 F.3d 1121, 1126 (9th Cir. 2017), explained that “the language of Rule 23

 

‘7 That the class is defined to include individuals who have not yet been, but in the future will be subject to the
family separation policy, does not change this determination. See Rodriguez, 591 F.3d at 1118 (“The inclusion of
future class members in a class is not itself unusual or objectionable.”).

Page 17 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 18 o0f50 Page ID #:2939

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

does not impose a freestanding administrative feasibility prerequisite to class certification.”'® Because
those who drafted Rule 23 “opted not to make the potential administrative burdens of a class action
dispositive and instead directed courts to balance the benefits of class adjudication against its costs,”
Briseno determined that it “neither provides nor implies that demonstrating an administratively feasible
way to identify class members is a prerequisite to class certification ... .” /d. at 1128, 1133.
Accordingly, even if Defendants had submitted some evidence to support a claim that it would be
administratively impractical to determine whether an individual is or has been in ORR or DHS custody,
this would not bar certification.

For the foregoing reasons, the definition of the proposed class is not overbroad.

b) Requirements of Fed. R. Civ. P. 23(a)

(1) Numerosity

Rule 23(a)(1) requires that a class must be “so numerous that joinder of all members is impracticable.”
Fed. R. Civ. P. 23(a)(1). “[I]mpracticability does not mean impossibility, but only the difficulty or
inconvenience of joining all members of the class.” Harris v. Palm Springs Alpine Estates, Inc., 329
F.2d 909, 913-14 (9th Cir. 1964) (internal quotation marks omitted). No exact numerical cut-off can be
stated; rather, the specific facts of each case must be examined. Gen. Tel. Co. of the Nw. v. EEOC,
446 U.S. 318, 330 (1980). Nevertheless, courts generally find classes of at least 40 members to be
sufficiently numerous. See Rannis v. Recchia, 380 Fed. App’x 646, 651 (9th Cir. 2010).

Plaintiffs estimate that the proposed class includes more than 1000 parents whose children were
separated from them, and that many of these families had not been reunited at the time of the hearing
on the Plaintiffs’ Motions. See Dkt. 81 at 11. This estimate was based in part on statements, attributed
to Government sources and reported in the media, that approximately 3000 minors had been separated
from their parents as of July 5, 2018.'9 The estimate was also consistent with declarations filed in Ms.
L., which supported the showing that at least 700 families had been subject to the separation policy,
thereby warranting the certification of the class proposed there. See Ms. L., No. 18-cv-428 (S.D. Cal.)
Dkt. 82; see also id., Dkt. 484 at 3-4 (as of October 9, 2018, the policy may have affected
approximately 2814 children).

In the report filed on October 31, 2019, the Government states that 4007 parents have been separated
since July 1, 2017, and that 3579 of these persons may be members of the class certified in Ms. L. Dkt.
244 at 3.2° Moreover, the Certification Opposition does not dispute that there are many members of the

 

18 ConAgra, which was the defendant in Briseno, referred to this as an “ascertainability” requirement, but the
Ninth Circuit “refrain[ed] from referring to ‘ascertainability’ . . . because courts ascribe widely varied meanings to
that term.” /d. at 1124 n.3.
19. See Caitlin Dickerson, Trump Administration in Chaotic Scramble to Reunify Migrant Families, N.Y. Times (July
5, 2018), https://nyti.ms/2KO3Kkj.
20 As noted, at the hearing on September 20, 2018, counsel for Defendants stated that a large majority of putative
class members already had been released from immigration custody. As also noted, in the supplemental joint
report of October 31, 2019, the Government states that 108 “possible putative class members (separated
parents)” remain in ICE custody, of whom 13 are possible Ms. L. class members. Dkt. 244 at 2-3. Plaintiffs
contend that the Government has improperly relied on data from Ms. L. in compiling these figures, and that

Page 18 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 19 o0f50 Page ID #:2940

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

proposed class. See generally Dkt. 110. For these reasons, the numerosity requirement has been
satisfied with respect to the proposed class. See Rannis, 380 Fed. App’x at 650-51 (numerosity is
generally satisfied when a class includes at least 40 members, but no binding authority limits the
discretion of a district court to certify smaller classes).

(2) Commonality

A class may be certified only if “there are questions of law or fact common to the class.” Fed. R. Civ. P.
23(a)(2). The class claims must “depend upon a common contention” that is “of such a nature that it is
capable of classwide resolution -- which means that determination of its truth or falsity will resolve an
issue that is central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S. at 350.
“Rule 23(a)(2) has been construed permissively. All questions of fact and law need not be common to
satisfy the rule.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998); see also Dukes, 564
U.S. at 359 (“[E]ven a single common question will do.”).

It is often difficult to determine whether commonality has been established “without a precise
understanding of the nature of the underlying claims.” Parsons v. Ryan, 754 F.3d 657, 676 (9th Cir.
2014) (citing Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 466 (2013) (“Merits
questions may be considered to the extent -- but only to the extent -- that they are relevant to
determining whether the Rule 23 prerequisites for class certification are satisfied.”)). In general,
commonality is satisfied where the causes of action challenge “a system-wide practice or policy that
affects all of the putative class members.” Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001),
abrogated on other grounds by Johnson v. California, 543 U.S. 499 (2005). Although the merits of a
claim are relevant to the commonality analysis, at the time of a motion for class certification, plaintiffs
are not required to show that the common question is one on which they will prevail on the merits. See
Alcantar v. Hobart Serv., 800 F.3d 1047, 1053 (9th Cir. 2015).

Plaintiffs identify the following as common questions: (i) whether and to what extent the Government
has an obligation to develop and implement an appropriate policy for mitigating the harms caused by
the family separation policy; and (ii) whether Defendants’ policies and practices have violated the
substantive due process and equal protection rights of the members of the proposed class. See Dkt. 81
at 23.

Plaintiffs also contend that common facts apply to the claims. Thus, members of the proposed class
have or will come to the United States with their children, were detained, and were separated from their
children without any showing that they present a danger to their children. /d. at 23-24. Plaintiffs also
submitted evidence to support the claim that separating parents and their children can have a traumatic
effect causing near-term and long-term risks of psychological harm to both parents and children. See
Expert Declaration of Dylan Gee (“Second Gee Decl.”), Dkt. 84 4 5. This evidence supports the
contention that members of the proposed class who have been subjected to the family separation
policy have suffered the same injury, and that those members who have the same experience in the
future, will suffer the same injury. See Dukes, 564 U.S. at 350 (commonality requires a showing that

 

“Defendants’ numbers are certainly off.” Because the Custody Subclass has been created pursuant to Rule 23(d),
“it is unnecessary to evaluate it [separately] . . . for commonality, numerosity, typicality, and adequacy of
representation.” Am. Timber, 690 F.2d at 787 n.5.

Page 19 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 20 of 50 Page ID #:2941

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

“class members have suffered the same injury,” which “does not mean merely that they have all
suffered a violation of the same provision of law.”).

As noted, a similar class was certified in Ms. L. The relief sought there was the reunification of
separated families. Nevertheless, there, as here, the Government argued that the questions raised by
the proposed class could not be answered on a classwide basis due to the individualized
circumstances as to the detention and separation of each parent and his or her child or children. The
order certifying the class addressed this issue:

[C]ommonality only requires a single significant question of law or fact[,]” Mazza v. Am.
Honda Motor Co., Inc., 666 F.3d 581, 589 (9th Cir. 2012) (citing Dukes, 564 U.S. at
359), and that is particularly so where a suit “challenges a system-wide practice or policy
that affects all of the putative class members.” Armstrong, 275 F.3d at 868. The Ninth
Circuit’s decision in Parsons . . . is instructive. In that case, the court was faced with a
commonality question similar to the one presented here. That case involved a claim that
certain policies and practices of the Arizona Department of Corrections (“ADC”) violated
the Eighth Amendment's proscription against cruel and unusual punishment. [Parsons,
754 F.3d at 662-63]. The defendants in Parsons, similar to Defendants here, argued the
commonality requirement was not met because the plaintiffs’ claims were simply “a
collection of individual constitutional violations,’ each of which hinges on “the particular
facts and circumstances of each case.” /d. at 675... . The Ninth Circuit disagreed. It
found the defendants’ argument “rest[ed] upon a misunderstanding of the plaintiffs’
allegations.” /d. at 676. Contrary to the defendants’ interpretation of the claim, the court
stated, “The Complaint does not allege that the care provided on any particular occasion
to any particular inmate (or group of inmates) was insufficient, but rather that ADC
policies and practices of statewide and systemic application expose all inmates in ADC
custody to a substantial risk of serious harm.” /d. The court then went on to state:

These policies and practices are the “glue” that holds together the
putative class [. . . ] either each of the policies and practices is unlawful as
to every inmate or it is not. That inquiry does not require us to determine
the effect of those policies and practices upon any individual class
member or class members) or to undertake any other kind of
individualized determination. /d. at 678.

Here, as in Parsons, Plaintiffs’ claims do not rest on the individual circumstances of each
separation of parent and child. Rather, Plaintiffs are challenging the Government’s
practice of separating migrant parents and children and keeping them separate without a
showing the parent is unfit or presents a danger to the child. Under these circumstances,
the reasoning of Parsons applies here, and that reasoning compels the same
conclusion, namely that the commonality requirement is met.

Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. 82.

In this action, the alleged common injury is not the separation itself, which can be remedied through
reunification, but the claimed psychological trauma caused by the separation. Plaintiffs here argue that
Page 20 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 21 0f50 Page ID #:2942

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

this is a separate and distinct remedy that obligates Defendants to provide adequate mental health care
to Class Members and their children. The issue presented is whether an assessment of the availability
of such relief “generate[s] common answers apt to drive the resolution of the litigation.” Abdullah v. U.S.
Sec. Assocs., 731 F.3d 952, 957 (9th Cir. 2013) (internal citations omitted); see also Dukes, 564 U.S. at
350.

Defendants argue that the remedy sought is too individualized to justify class treatment. They contend
that the extent, and cause, of the alleged trauma varies among members of the proposed class.
Defendants also contend that different sources of potential trauma, distinct from the family separation
policy, é.g., prior domestic violence and difficulties experienced in travelling to the United States, might
also contribute to the claimed injuries of various members of the proposed class. From this, Defendants
argue that an individualized determination will be necessary to determine whether Defendants have any
liability as to each member of the proposed class. See Dkt. 110 at 25.2! Defendants also argue that a
determination of what constitutes “appropriate” mental health treatment will require a case-by-case
assessment of members of the proposed class, including a review of their medical histories. See DKt.
110 at 26-27. Plaintiffs respond that they “are not asking the Court to oversee individualized treatment
for every class member,” but instead are seeking injunctive relief to remedy the allegedly systemic
failure to provide adequate mental health care to detainees. See Dkt. 120 at 10.

Parsons is instructive. There, inmates in a state prison in Arizona brought an action against senior
Officials within the Arizona Department of Corrections (“ADC”), claiming that its policies and practices
governing medical, dental, and mental health care for inmates were inadequate and exposed the
plaintiffs to a substantially increased risk of physical and mental harm. See Parsons, 754 F.3d at 662-
63. The complaint identified many such alleged, uniform policies and practices, each of which was
supported by particularized factual allegations. See id. at 664-67. A class was certified of all “prisoners
who are now, or will in the future be, subjected to the medical, mental health, and dental care policies
and practices of the ADC.” /d. at 678. The ADC defendants appealed, and argued that certification was
inappropriate because “healthcare and conditions-of-confinement claims are inherently case specific
and turn on many individual inquires,” which “is an insurmountable hurdle for a commonality finding
because [Dukes] instructs that dissimilarities between class members impede the generation of
common answers.” /d. at 675 (internal quotation marks omitted).

The Ninth Circuit affirmed the certification order. As to commonality, it distinguished individualized
claims, which are not appropriate for class-wide treatment, and claims arising from common policies,
which may be:

[T]he defendants describe the plaintiffs’ claims as little more than an aggregation of
many claims of individual mistreatment. See, e.g., Jett v. Penner, 439 F.3d 1091, 1096

 

21 The expert declarations submitted by Plaintiffs acknowledge that the “violence of [Plaintiffs’] home countries”
and the “flight through Mexico during which they were, in most cases brutalized,” were contributing sources to the
trauma Plaintiffs suffered. Expert Declaration of Luis Zayas (“Zayas Decl.”), Dkt. 51 {| 8; see also Wong Decl., Dkt.
46 ¥ 20 (“The children who have been separated from parents may also have trauma histories which add to the
complexity of risk factors. They may have witnessed domestic abuse or been subjected to the terror of civil
unrest, war or crime in their countries of origin. In the perilous journey across borders, physical abuse and sexual
assault of women and children have often been reported.”).

Page 21 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 22 of 50 Page ID #:2943

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

(9th Cir. 2006). That description, however, rests upon a misunderstanding of the
plaintiffs’ allegations. The Complaint does not allege that the care provided on any
particular occasion to any particular inmate (or group of inmates) was insufficient, see,
e.g., Estelle v. Gamble, 429 U.S. 97, 104-05 (1976), but rather that ADC policies and
practices of statewide and systemic application expose all inmates in ADC custody to a
substantial risk of serious harm. .. .

Here, a proper understanding of the nature of the plaintiffs’ claims clarifies the issue of
commonality. What all members of the putative class and subclass have in common is
their alleged exposure, as a result of specified statewide ADC policies and practices that
govern the overall conditions of health care services and confinement, to a substantial
risk of serious future harm to which the defendants are allegedly deliberately indifferent.
As the district court recognized, although a presently existing risk may ultimately result in
different future harm for different inmates -- ranging from no harm at all to death -- every
inmate suffers exactly the same constitutional injury when he is exposed to a single
statewide ADC policy or practice that creates a substantial risk of serious harm.

Parsons, 754 F.3d at 676, 678; accord Armstrong, 275 F.3d at 868, abrogated on other grounds as
noted in Harris v. Alvarado, 402 Fed. App’x 180, 181 (9th Cir. 2010) (“[C]lommonality is satisfied where
the lawsuit challenges a system-wide practice or policy that affects all of the putative class members. In
such circumstance, individual factual differences among the individual litigants or groups of litigants will
not preclude a finding of commonality.”) (internal citations omitted).

Like the plaintiffs in Parsons, Plaintiffs here have identified systematic policies and practices: the
alleged insufficient mental health and trauma services provided to detainees subject to the family
separation policy. These policies allegedly apply to all members of the proposed class, and expose
each of them to the same, or very similar risks of harm. That the appropriate medical remedy for
different members of the proposed class may vary does not warrant a different outcome. A medical
diagnosis and subsequent treatment are indeed directed at particular patients. However, that would
necessarily be part of an appropriate policy if it is shown that the family separation policies warrant
such relief. Thus, the challenge here is not to the care provided to particular members of the proposed
class, but to the absence of a policy pursuant to which such care will be determined and then provided
as needed. See Parsons, 754 F.3d at 676.

Defendants rely on Dukes, which addressed a proposed class of 1.5 million female employees of Wal-
Mart. That class sought to assert claims that the discretion provided to local managers through a
corporate policy contributed to gender discrimination. Dukes determined that the plaintiffs had failed to
meet the commonality requirement because “[t]he only corporate policy that the plaintiffs’ evidence
convincingly establishes is Wal-Mart’s ‘policy’ of allowing discretion by local supervisors over
employment matters,” and that, in effect, the plaintiffs were challenging many individual decisions by
local managers rather than one generally applicable policy that caused the alleged harm. Dukes, 564
U.S. at 355. Parsons distinguished Dukes:

This case is different than Wal-Mart in every respect that matters. It involves uniform
statewide practices created and overseen by two individuals who are charged by law
with ultimate responsibility for health care and other conditions of confinement in all ADC
Page 22 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 23 of 50 Page ID #:2944

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

facilities, not a grant of discretion to thousands of managers. It involves 33,000 inmates
in the custody of a single state agency, not millions of employees scattered throughout
the United States. It looks to whether current conditions in ADC facilities create a risk of
future harm, not to the varied reasons for millions of decisions made in the past.
Whereas there may have been many answers in Wal-Mart to the question “why was |
disfavored?,” here there is only a single answer to questions such as “do ADC staffing
policies and practices place inmates at a risk of serious harm?”

Parsons, 754 F.3d at 681. Here, as in Parsons, the gravamen of Plaintiffs’ claims is whether
Defendants’ current policies with respect to providing mental health and trauma services to those who
have been or will be subject to the family separation policy violates the constitutional rights of those
affected.

Defendants also identified certain factual issues that they contend are likely to require individualized
determinations. For example, whether Plaintiffs’ alleged injuries were caused by the actions of
Defendants, or were the result of prior actions of others. Evidence was submitted showing that
Honduran gangs murdered Ms. O’s husband and beat her then teenaged son. See J.O. Decl., Dkt. 1-8
| 3. Evidence was also submitted that Ms. M fled El Salvador because her husband, a former military
officer, had physically assaulted her and threatened to kill her. See R.M. Decl., Dkt. 1-10 4] 3. Thus, as
to Ms. O and Ms. M, and their children, these are potential causes of their mental health conditions
distinct from the implementation of the family separation policy.

This evidence is insufficient to warrant the denial of certification under the commonality element. A
common question is still presented with respect to whether Defendants’ policies and practices
subjected Plaintiffs to a substantial risk of trauma or injury. See, e.g., Gordon v. Cty. of Orange, 888
F.3d 1118, 1125 (9th Cir. 2018) (elements of a due process claim relating to the deprivation of medical
care included a defendant’s creating conditions that “put the plaintiff at substantial risk of suffering
serious harm’); Parsons, 754 F.3d at 678 (“[A]lthough a presently existing risk may ultimately result in
different future harm for different inmates . . . every inmate suffers exactly the same constitutional injury
when he is exposed to a single [government] policy or practice that creates a substantial risk of serious
harm.”). With respect to providing adequate medical care to detainees, the Supreme Court has
determined that substandard procedures create risks even for those not presently affected. See Brown
v. Plata, 563 U.S. 493, 531 (2011) (“Even prisoners with no present physical or mental illness may
become afflicted, and all prisoners [] are at risk so long as the State continues to provide inadequate
care.”).

Furthermore, that the alleged injuries of some members of a certified class may have had more than
one cause, or that their alleged pre-existing conditions were aggravated by the challenged conduct of a
defendant does not warrant the denial of certification. Thus, Plaintiffs “need not show that every
question in the case, or even a preponderance of questions, is capable of classwide resolution.” Wang
v. Chinese Daily News, Inc., 737 F.3d 538, 544 (9th Cir. 2013) (emphasis added); see also Jimenez v.
Allstate Ins. Co., 765 F.3d 1161, 1165 (9th Cir. 2014) (“As Dukes and all of our subsequent caselaw
have made clear, a class meets Rule 23(a)(2)’s commonality requirement when the common questions
it has raised are ‘apt to drive the resolution of the litigation,’ no matter their number.”) (quoting Abdullah,
731 F.3d at 962)). Plaintiffs have identified such questions: (i) whether the Government is obligated to
provide adequate mental health and trauma services to mitigate any harm caused by the family

Page 23 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 24 o0f50 Page ID #:2945

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019

Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

separation policy; and (ii) whether Defendants’ current policies and practices with respect to such
services violate Plaintiffs’ constitutional rights.

Finally, the distinction between the Custody Subclass and the Released Subclass does not raise
commonality issues. See Am. Timber, 690 F.2d at 787 & n.5. For reasons discussed in more detail
below, whether the requested injunctive relief is available to the Released Subclass and the Custody
Subclass may present distinct legal issues, but this does not require distinct commonality analyses. 3
Newberg on Class Actions § 7:32 (5th ed.) (a subclass created by the court to segregate distinct legal
issues does “not need to satisfy Rule 23(a) certification requirements.”). If the Government's obligation
to provide medical and mental health treatment to a person depends on whether that person is
presently in custody, that question might not be one the answer to which can resolve “each one of the
claims in one stroke.” Dukes, 564 U.S. at 350. Having the subclasses addresses this problem by
separating any unique issues, with the core issues addressed as to all members of the proposed class.
See Am. Timber, 690 F.2d at 787 (“Even if the court had not designated the subclass, it would have
had to address the same issues in determining the damages of individual members of the larger
class.”).

The gravamen of the Complaint is that through the family separation policy, Defendants caused
psychological trauma, and substantially increased risks of long-term mental health injuries to Plaintiffs.
See, e.g., Gee Decl., Dkt. 48 fj 5-9. Plaintiffs have submitted evidence in support of these claims,
including that the problems do not end upon release from custody and reunification. See, e.g., Acufia
Decl., Dkt. 52 J 12 (“Treatment should ideally be provided outside of detention as symptom recurrence
and intensification may occur in response to reminders of the original trauma, ongoing life stressors, or
newly experienced traumatic events.”). As in Parsons, here “there is a single claim -- exposure to
substantial risk of serious harm due to systemic policies and practices -- that can be proven (or not) ina
single stroke... ." See Parsons, 754 F.3d at 679 n.21.

For these reasons, the proposed class meets the commonality requirement. However, as currently
defined, the proposed class would include any parent who was detained by DHS and separated from
his or her child or children at any time. For the reasons stated earlier, this warrants modifying the
definition of the proposed class. See Wang, 737 F.3d at 546 (district courts have the “broad authority at
various stages in the litigation . . . to redefine . . . classes as appropriate.”). The focus of Plaintiffs’
claims is the separation of family members and the alleged resulting mental health harm. Plaintiffs first
submitted evidence to support their claim that the “zero tolerance” family separation policy was
instituted on May 7, 2018. See Compl. J 79. Subsequently, Plaintiffs submitted additional evidence, i.e.,
a report of the Department of Health and Human Services Office of Inspector General, to the effect that
the Department of Justice and DHS had “implemented new policies” separating families as early as
July 1, 2017, and that the “zero-tolerance policy” was “formally instituted” on April 6, 2018. Dkt. 181;
Dkt. 181-1 at 4-5. Accordingly, the proposed class is limited to individuals who were detained on or
after July 1, 2017. Ms. P, Ms. O, and Ms. M were all detained after that date.

For the foregoing reasons, and subject to the stated limitations, the commonality requirement has been
met. Sufficiently common questions of law and fact are presented.

Page 24 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 25 of 50 Page ID #:2946

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.
(3) Typicality

This requirement is met if the “representative claims are ‘typical,’ /.e., “if they are reasonably co-
extensive with those of absent class members.” Hanlon, 150 F.3d at 1020. Representative claims “need
not be substantially identical.” /d. The test of typicality is whether “other members have the same or
similar injury, whether the action is based on conduct which is not unique to the named plaintiffs, and
whether other class members have been injured by the same course of conduct.” Hanon, 976 F.2d at
508.

The commonality and typicality requirements often merge. See Dukes, 564 U.S. at 349 n.5 (“Both serve
as guideposts for determining whether under the particular circumstances maintenance of a class
action is economical and whether the named plaintiffs claim and the class claims are so interrelated
that the interests of the class members will be fairly and adequately protected in their absence.”).
Accordingly, whether the claims of the named plaintiffs are typical presents issues similar to those
previously discussed. See Parsons, 754 F.3d at 686.

Plaintiffs argue that the claims of Ms. P, Ms. O, and Ms. M are typical because each member of the
proposed class, like the named Plaintiffs, was forcibly separated from his or her child or children without
later being provided with appropriate mental-health screenings and trauma-informed intervention. See
Dkt. 81 at 25. Defendant argues that because the nature and extent of mental health care necessarily
varies among individuals, Plaintiffs’ claims are not typical. This issue overlaps with the prior discussion
as to commonality.

Armstrong held that “[W]here the challenged conduct is a policy or practice that affects all class
members . . . the typicality inquiry involves comparing the injury asserted in the claims raised by the
named plaintiffs with those of the rest of the class.” 275 F.3d at 868-69. It is not required that the
claimed injuries of absent class members are identical to those of the named plaintiffs. Instead, “only
that the unnamed class members have injuries similar to those of the named plaintiffs and that the
injuries result from the same, injurious course of conduct.” /d. at 869. In the context of a class of
government detainees challenging the adequacy of the medical care they received in custody, “[i]t does
not matter that the named plaintiffs may have in the past suffered varying injuries or that they may
currently have different health care needs; Rule 23(a)(3) requires only that their claims be ‘typical’ of
the class, not that they be identically positioned to each other or to every class member.” Parsons, 754
F.3d at 686.

Defendants refer to the variation in the age, length of separation, and availability of information about
each member of the proposed class to support their argument that Plaintiffs’ claims are not typical.
However, these factors concern the “different health care needs” that Parsons deemed insufficient to
establish the absence of typicality among claims. Thus, Defendants have not shown that Plaintiffs’
claims give rise to unique defenses that could not be asserted against other members of the proposed
class. See Ellis v. Costco Wholesale Corp., 657 F.3d 970, 984-85 (9th Cir. 2011).

For these reasons, the typicality requirement is met.

Page 25 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 26 of 50 Page ID #:2947

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

(4) Adequacy of Representation

Fed. R. Civ. P. 23(a)(4) requires that the “representative parties will fairly and adequately protect the
interests of the class.” “Resolution of two questions determines legal adequacy: (1) do the named
plaintiffs and their counsel have any conflicts of interest with other class members and (2) will the
named plaintiffs and their counsel prosecute the action vigorously on behalf of the class?” Han/on, 150
F.3d at 1020. “Adequate representation depends on, among other factors, an absence of antagonism
between representatives and absentees, and a sharing of interest between representatives and
absentees.” Ellis, 657 F.3d at 985.

Plaintiffs argue that they are adequate representatives because they share the same interests as the
members of the proposed class. See Dkt. 81 at 26. Plaintiffs also contend that class counsel have
significant experience in class action litigation and in matters involving the rights of immigrants. /d.

Defendants do not challenge the adequacy of Plaintiffs’ counsel. As to Plaintiffs, Defendants argue that
they already have obtained relief through the family reunification ordered in Ms. L. Defendants also
contend that Plaintiffs are absent members of the class there, and their demand for further relief here
shows that they are not adequate representatives of the members of the proposed class. See Dkt. 110
at 29-30. Defendants also contend that, because Plaintiffs have been released from detention, they
cannot adequately represent class members who are presently, or will in the future, be detained and
separated from other family members. /d. at 30.

Ms. L., and the relief granted there, is not a reason to conclude that Plaintiffs are inadequate
representatives of the proposed class. As noted, the relief sought here is different from what was
sought and granted there. Any supposed “antagonism” between the absent class members and
Plaintiffs based on the relief sought in Ms. L. is speculative. See /n re Online DVD-Rental Antitrust
Litig., 779 F.3d 934, 942 (9th Cir. 2015) (quoting Cummings v. Connell, 316 F.3d 886, 896 (9th Cir.
2003) (“[W]e do not ‘favor denial of class certification on the basis of speculative conflicts.””)).

The outcome is the same as to the effect of Plaintiffs’ release from custody. In general, if the claim of a
proposed class representative for injunctive relief becomes moot, that person may be deemed
inadequate as a class representative unless the class was certified before the claim became moot.
See, e.g., U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 396-97 (1980); Kennerly v. United States,
721 F.2d 1252, 1260 (9th Cir. 1983). However, “some claims are so inherently transitory that the trial
court will not have even enough time to rule on a motion for class certification before the proposed
representative’s individual interest expires.” Cty. of Riverside v. McLaughlin, 500 U.S. 44, 52 (1991);
see also Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975) (identifying a “narrow class of cases in which
the termination of a class representative’s claim does not moot the claims of the unnamed members of
the class.”).

A common example of an “inherently transitory” class action is one involving individuals in temporary
government detention. See Gerstein, 420 U.S. at 105-06 (plaintiff seeking to represent class of pretrial
detainees challenging the constitutionality of the time within which they were given preliminary hearings
to determine whether probable cause to arrest them existed); Wade v. Kirkland, 118 F.3d 667, 669-70
(inmate seeking to represent class challenging working conditions at county jail). Gerstein stated that
“[p]retrial detention is by nature temporary, and it is most unlikely that any given individual could have
Page 26 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 27 of 50 Page ID #:2948

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

his constitutional claim decided on appeal before he is either released or convicted.” 420 U.S. at 110
n.11. Although Gerstein, Wade and McLaughlin involved challenges to criminal detention, they have
been applied to putative classes of immigrant detainees as well. See, e.g., Lyon v. U.S. Immigration &
Customs Enft, 300 F.R.D. 628, 638-39 (N.D. Cal. 2014) (certifying class of immigration detainees
challenging policies and practices relating to the ability to make telephone calls at ICE and DHS
detention facilities).

Plaintiffs’ claims are transitory. They are based on immigration detention, the length of which can be
uncertain and variable. A proposed class representative could also be released or deported prior to the
conclusion of this litigation. The claims are also premised on family separations, which, in light of Ms. L.
and the Flores Settlement, can also be temporary. However, as discussed above, this does not
preclude claims based on the mental effect of the detention and separation, which are allegedly
ongoing. Plaintiffs have presented substantial evidence to support this position, and that such effects
can continue even after detention and family separation have ended.

For the foregoing reasons, Defendants have not demonstrated a substantial conflict in the interests of
Plaintiffs and the absent class members. Accordingly, the adequacy requirement has been satisfied.
Moreover, even if independent adequacy analyses of the Custody and Released Subclasses were
necessary, members of each Subclass seek the same relief: access to mental health screening and
corresponding treatment sufficient to address the impact of the family separation policy. Plaintiffs can
adequately represent all class members.

Cc) Requirements of Fed. R. Civ. P. 23(b)(2)

Fed. R. Civ. P. 23(b)(2) requires that “the party opposing the class has acted or refused to act on
grounds that apply generally to the class, so that final injunctive relief or corresponding declaratory
relief is appropriate respecting the class as a whole... .” “[T]he primary role of this provision has
always been the certification of civil rights class actions.” Parsons, 754 F.3d at 686 (citing Amchem
Prods., Inc. v. Windsor, 521 U.S. 591, 614 (1997); see also Walters v. Reno, 145 F.3d 1032, 1047 (9th
Cir. 1998) (“As the Advisory Committee Notes explain, 23(b)(2) was adopted in order to permit the
prosecution of civil rights actions.”).

The requirement of Rule 23(b)(2) is “unquestionably satisfied when members of a putative class seek
uniform injunctive or declaratory relief from policies or practices that are generally applicable to the
class as a whole.” Parsons, 754 F.3d at 688; see also Dukes, 564 U.S. at 360 (internal citations and
quotation marks omitted) (“The key to the (b)(2) class is the indivisible nature of the injunctive or
declaratory remedy warranted -- the notion that the conduct is such that it can be enjoined or declared
unlawful only as to all of the class members or as to none of them.”). However, “[t]he fact that some
class members may have suffered no injury or different injuries from the challenged practice does not
prevent the class from meeting the requirements of Rule 23(b)(2).” Rodriguez, 591 F.3d at 1125 (9th
Cir. 2010).

Plaintiffs contend that Rule 23(b)(2) is satisfied because an injunction would protect all members of the
proposed class from the adverse effects of family separation. Such relief would require the Government
to provide members of the proposed class with mental-health screenings and corresponding,
appropriate medical services. See Dkt. 81 at 28-29. Because the claims challenge Defendants’ policies
Page 27 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 28 of 50 Page ID #:2949

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

and practices, and are not based on the needs of individual members of the proposed class, they
contend that the requested relief will remedy the alleged injuries of class members “in a single stroke.”
Id. at 29 (citing Parsons, 754 F.3d at 689 (“every [member] in the proposed class is allegedly suffering
the same (or at least a similar) injury and that injury can be alleviated for every class member by
uniform changes in . . . policy and practice.”)).

Defendants respond that Plaintiffs’ claims do not satisfy the requirements because the nature of the
requested relief is compensatory, not injunctive. It is well-settled that certification under Rule 23(b)(2) is
only appropriate where the “primary relief sought is declaratory or injunctive.” Zinser v. Accufix
Research Inst., Inc., 253 F.3d 1180, 1195 (9th Cir. 2001) (citing Nelsen v. King Cty., 895 F.2d 1248,
1254-55 (9th Cir. 1990)). Monetary damages may only be included in a Rule 23(b)(2) class if such relief
is “merely incidental” to the requested injunctive relief. See Probe v. State Teachers’ Ret. Sys., 780
F.2d 776, 780 (9th Cir. 1986). Defendants argue that, because Plaintiffs alleged injuries vary in nature,
cause and extent, an injunction that requires Defendants to implement treatment policies sufficient to
address all of them is, in effect, granting compensatory relief.

Defendants’ position is not persuasive. With respect to a class that is proposed under Rule 23(b)(2),
“[e]ven if some class members have not been injured by the challenged practice, a class may
nevertheless be appropriate.” Walters, 145 F.3d at 1047. Defendants have provided no authority
supporting the position that injunctive relief becomes compensatory for the purposes of Rule 23(b)(2)
because it imposes what a defendant deems burdensome conditions. The proposed relief here is not
the establishment of a common fund to pay for the costs of medical care. See, e.g., O'Connor v. Boeing
N.A., Inc., 180 F.R. D. 359, 378 n.23 (N.D. Cal. 1997); Zinser, 253 F.3d at 1195-96. Plaintiffs seek what
they contend will be appropriate policies and procedures to address the mental health issues of parents
who have been separated from their children. Such classwide injunctive relief is appropriate under Rule
23(b)(2). Parsons, 754 F.3d at 686; Walters, 145 F.3d at 1047.

The proposed class is also distinguishable from the class proposed in Dukes. The Supreme Court
determined that, in addition to the deficiencies with respect to commonality, it was also improper to
certify a claim for backpay under Rule 23(b)(2):

[C]laims for individualized relief (like the backpay at issue here) do not satisfy the Rule.
The key to the (b)(2) class is “the indivisible nature of the injunctive or declaratory
remedy warranted -- the notion that the conduct is such that it can be enjoined or
declared unlawful only as to all of the class members or as to none of them.” In other
words, Rule 23(b)(2) applies only when a single injunction or declaratory judgment would
provide relief to each member of the class. It does not authorize class certification when
each individual class member would be entitled to a different injunction or declaratory
judgment against the defendant. Similarly, it does not authorize class certification when
each class member would be entitled to an individualized award of monetary damages.

564 U.S. at 360-61 (emphasis in original) (citation omitted).

The proposed injunctive relief here is not the same. Plaintiffs seek an injunction requiring Defendants to
meet their constitutional obligations with respect to mental health and trauma treatment. It is not unique
relief to each member of the proposed class for the reasons stated above. It is a general requirement to

Page 28 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 29 of 50 Page ID #:2950

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

provide mental health screening and treatment, with the latter provided according to the determinations
made in that process by appropriate medical professionals. The injunctive relief would be premised on
an assessment of the constitutional standards that apply to all members of the proposed class. See,
e.g., Doe v. Kelly, 878 F.3d 710, 722 (9th Cir. 2017) (internal quotation marks and citation omitted)
(“There is no question that detainees are entitled to adequate medical care.”).

Unknown Parties v. Johnson, 163 F. Supp. 3d 630 (D. Ariz. 2016), presented similar issues. There, a
class of immigration detainees brought due process claims challenging various conditions of their
confinement in CBP facilities, including the availability of medical and mental health care. /d. at 633. In
concluding that the proposed class should be certified under Rule 23(b)(2), Johnson determined that
“Plaintiffs’ claims for injunctive relief stemming from allegedly unconstitutional conditions of confinement
are the quintessential type of claims that Rule 23(b)(2) was meant to address . . . [because] the claims
of systemic deficiencies in CBP’s detention facilities apply to all putative class members.” /d. at 643.

Defendants also argue that Plaintiffs are only entitled to receive “adequate” medical care while in
detention, and that because they received such care, no injunctive relief is needed. This argument
seeks a merits determination that is inappropriate in connection with a motion for class certification.
See Amgen, 568 U.S. at 466; A/cantar, 800 F.3d at 1053. Thus, whether the availability of mental
health and trauma-based treatment during immigration detention is adequate is at issue in determining
whether Plaintiffs’ due process rights have been violated. That is distinct from an assessment whether
the requested relief is as to “policies or practices that are generally applicable to the class as a whole.”
Parsons, 754 F.3d at 688 (citing Rodriguez, 591 F.3d at 1125). Further, this issue is addressed in part
in connection with the Injunction Motion.

For the foregoing reasons, the Rule 23(b)(2) requirements have been met.

* * *

The proposed class meets each requirement under Fed. R. Civ. P. 23(a) and (b)(2). Accordingly, the
Certification Motion is GRANTED IN PART. The following class is certified:

All adult parents nationwide who entered the United States at or between designated
ports of entry, who (1) on or after July 1, 2017, were, are, or will be detained in
immigration custody by DHS; and (2) have a minor child who has been, is, or will be
separated from them by DHS and detained in DHS or Office of Refugee Resettlement
custody or foster care, absent a demonstration in a hearing that the parent is unfit or
presents a danger to the child.

The Court excludes from the class definition -- without prejudice to later request to redefine the class
based on new information -- parents with a criminal history or communicable disease, or those
apprehended in the interior of the country.22 See Wang, 737 F.3d at 546 (stating that Fed. R. Civ. P. 23

 

22 As Ms. L. also found, the focus of this litigation is on migrant families entering the United States at or between
designated ports of entry. Excepting at this time parents with criminal histories or communicable diseases, as well
as those who were apprehended far from the border, recognizes that family separations may occur for legitimate
reasons that are beyond the scope of the claims in the current action.

Page 29 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 300f50 Page ID #:2951

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

“provides district courts with broad authority at various stages in the litigation . . . to redefine . . . classes
as appropriate.”)

The following subclasses are certified: (i) the Custody Subclass, which is defined as all members of the
class who are currently or will be detained in immigration custody by DHS; and (ii) the Released
Subclass, which is defined as all members of the class who were previously detained in immigration
custody by DHS, but who have since been released.

V. Injunction Motion
A. Relief Requested

The Injunction Motion seeks to require Defendants to provide those who have been separated with
individualized, evidence-based, and trauma-informed mental health screening and services. See DKt.
45 at 19. Plaintiffs define “evidence-based and trauma-informed” treatment as that which is “designed
especially to alleviate the psychological and neurobiological consequences of forcible separation.” /d.
Applying these standards, Plaintiffs seek a preliminary injunction requiring that Defendants: (i) promptly
reunify families that have been separated; (ii) immediately screen all reunited parents and children to
identify those in need for additional mental health and trauma services, and to develop treatment plans
for those individuals; (iii) provide mental health services to Plaintiffs in an environment that does not
prolong any trauma experienced by Plaintiffs, i.e., locations other than government detention centers;
(iv) provide counseling services to the family as a whole, i.e., parents together with the children from
whom they were separated; (v) ensure that such care is delivered in a culturally and linguistically
sensitive manner, and by professionals trained in evidence-based trauma-informed interventions; and
(vi) provide such services for a sufficient period of time, even after the families’ release from detention,
to ensure that any harm caused by the separation is mitigated. See id. at 19-21.

B. Analysis

1. Legal Standards

“A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 24 (2008). Instead, in determining whether to grant such relief, a court “must
balance the competing claims of injury and must consider the effect on each party of the granting or
withholding of the requested relief.” /d. (quoting Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 542
(1987)).

To obtain a preliminary injunction, the moving party must establish each of the following: (i) it is likely to
succeed on the merits of its underlying claims; (ii) it is likely to suffer irreparable harm unless the
requested preliminary injunctive relief is granted, /.e., for the time period between granting the relief and
the conclusion of the action; (iii) the balance of the equities between the parties tips in its favor; and (iv)
and injunction is in the public interest. See Am. Trucking Ass’ns, Inc. v. City of L.A., 559 F.3d 1046,
1052 (9th Cir. 2009) (citing Winter, 555 U.S. at 20). Alternatively, where a plaintiff establishes “serious
questions going to the merits,” and demonstrates “a balance of the hardships that tips sharply towards
the plaintiff,” a preliminary injunction is warranted “so long as the plaintiff also shows that there is a

Page 30 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 31o0f50 Page ID #:2952

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

likelihood of irreparable injury and that the injunction is in the public interest.” All. for the Wild Rockies v.
Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).7°

2. Application

a) Whether Plaintiffs’ Claims are Barred by Sovereign Immunity

Defendants argue that Plaintiffs have failed to show a likelihood of success on the merits because their
claims are barred by sovereign immunity. See Dkt. 109 at 16-17. Thus, they contend that the relief
sought by Plaintiffs is a “reparative injunction,” which directly compensates them by ordering
Defendants to engage in remedial measures. /d. Plaintiffs respond that the Administrative Procedure
Act (“APA”), 5 U.S.C. § 702, waives sovereign immunity for actions against the United States seeking
relief other than money damages. Because the relief they seek is not monetary, they contend that
sovereign immunity does not apply. See Dkt. 119 at 6-7.

The APA provides, in relevant part:

An action in a court of the United States seeking relief other than money damages and
stating a claim that an agency or an officer or employee thereof acted or failed to act in
an Official capacity or under color of legal authority shall not be dismissed nor relief
therein be denied on the ground that it is against the United States or that the United
States is an indispensable party.

5 U.S.C. § 702.

The APA includes a general waiver of sovereign immunity from civil cases challenging an official action
or inaction, and that seeks only non-monetary relief. See, e.g., Match-E-Be-Nash-She-Wish Band of
Pottawatomi Indians v. Patchak, 567 U.S. 209, 215 (2012); Bowen v. Massachusetts, 487 U.S. 879,
892-93 (1988). Bowen interpreted Section 702, which was amended in 1976 to broaden the scope of
the waiver of sovereign immunity through the APA, to include claims for “equitable action for specific
relief’ even when such a remedy “may require one party to pay money to another.” 487 U.S. at 893.
Based on this interpretation, Bowen held that an action to enforce the requirement of the Medicaid Act
that the Secretary of Health and Human Services reimburse a state for certain expenses was within the
statutory waiver:

The State’s suit to enforce § 1396b(a) of the Medicaid Act, which provides that the
Secretary “shall pay” certain amounts for appropriate Medicaid services, is not a suit
seeking money in compensation for the damage sustained by the failure of the Federal
Government to pay as mandated; rather, it is a suit seeking to enforce the statutory
mandate itself, which happens to be one for the payment of money.

 

23 Cottrell determined that the “serious questions” test, which requires a lower showing of success on the merits
than the “likelihood of success” required by Winter, remains in place where two conditions are met. First, the
balancing of the equities must tip “sharply” in favor of plaintiff. Second, the other two Winter factors -- irreparable
harm and the public interest -- must be met. See Farris v. Seabrook, 677 F.3d 858, 864-65 (clarifying the Cottrell
test).

Page 31 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 32 of 50 Page ID #:2953

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

Id. at 900 (emphasis in original); see also Pauma Band of Luiseno Mission Indians of Pauma & Yuima
Reservation v. California, 813 F.3d 1155, 1170 n.10 (“Bowen simply reaffirms two steadfast principles:
(1) equitable relief, which make take the form of money, is different than monetary damages; and (2)
when Congress has specifically provided a waiver of sovereign immunity in a statute that allows for
equitable relief (there, the Administrative Procedure Act []), that may occasionally involve specific relief
in the form of money.”).74

Defendants have cited no authority to support the argument that, because Plaintiffs seek a “reparative”
injunction, i.e. one that seeks remedial measures to cure past harm, the claims are not subject to the
waiver of sovereign immunity in the APA.2°

As discussed above, Plaintiffs seek an order compelling Defendants to provide sufficient mental health
and trauma screening and treatment to members of the proposed class who have been subjected to
the family separation policy. Plaintiffs do not seek money damages, “which substitute for a plaintiff's
loss,” but rather seek specific, injunctive remedies, “which give the plaintiff exactly what he should have
received.” Zapara v. C.I.R., 652 F.3d 1042, 1047 (9th Cir. 2011); Dep't of the Army v. Blue Fox, Inc.,
525 U.S. 255, 261 (1999) (“Bowen held that Congress employed this language [‘money damages’] to
distinguish between specific relief and compensatory, or substitute, relief.”); Bowen, 487 U.S. at 879
(“Damages are given to the plaintiff to substitute for a suffered loss, whereas specific remedies are not
substitute remedies at all, but attempt to give the plaintiff the very thing to which he was entitled.”)
(emphasis in original) (internal quotation marks and citation omitted).

Because Plaintiffs seek an injunction that would require the Government to act in a manner that is
required by the Constitution, this claim is not barred by sovereign immunity. See Marceau v. Blackfeet
Housing Auth., 540 F.3d 916, 929 (9th Cir. 2008) (a request for an injunction ordering the Department
of Housing and Urban Development to repair or even rebuild plaintiffs’ homes was not an action
seeking money damages under the APA); Tucson Airport Auth. v. Gen. Dynamics Corp., 136 F.3d 641,
645 (9th Cir. 1998) (an action for specific performance of a contract is “not an action for ‘money
damages’ under [Section 702], even if the remedy may actually require a payment of money by the
government.”).

For the foregoing reasons, sovereign immunity does not preclude a preliminary injunction.
b) Mandatory vs. Prohibitory Injunctions

“A preliminary injunction can take two forms. A prohibitory injunction prohibits a party from taking action
and preserves the status quo pending a determination of the action on the merits. A mandatory

 

24 That Bowen involved an express statutory mandate does affect its application here notwithstanding that no
similar statute is at issue. Plaintiffs contend that Defendants violated their due process rights by providing
insufficient medical care. Compliance with the Constitution may require the Government to spend money. Under
Bowen, this is does not convert the request for injunctive relief into one for money damages.
25 Defendants contend that the type of relief sought by Plaintiffs is “commonly” known as a “reparative injunction,”
see Dkt. 109 at 16. However, they cite Rosebrock v. Mathis, 745 F.3d 963, 970 (9th Cir. 2014), which appears to
be on the only Ninth Circuit decision to have used this term, and it does not address sovereign immunity.

Page 32 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 33 0f 50 Page ID #:2954

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

injunction orders a responsible party to take action.” Marlyn Nutraceuticals Inc. v. Mucos Pharma
GmbH & Co., 571 F.3d 873, 878-79 (9th Cir. 2009) (internal citations omitted). In general, mandatory
injunctions “are not granted unless extreme or very serious damage will result and are not issued in
doubtful cases or where the injury complained of is capable of compensation in damages.” /d. at 879
(internal citations omitted); see also Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)

(“[MJandatory injunctions should not issue in ‘doubtful cases.”) (quoting Park Vill. Apartment Tenants
Ass'n v. Mortimer Howard Trust, 636 F.3d 1150, 1160 (9th Cir. 2011)).

The requested relief could be construed as imposing affirmative obligations on Defendants, /.e., to
improve the quality and scope of the mental health screening and treatment provided at immigration
detention facilities, and to provide such treatment to those who did not receive it before they were
released. In this respect, the requested relief could be deemed mandatory because it would “order[] the
responsible part[ies] to take action.” Marlyn Nutraceuticals, 786 F.3d at 879; see also Meghrig v. KFC
W., Inc., 516 U.S. 479, 484 (1996). However, denying the requested relief on this basis would be
inconsistent with the distinction between mandatory and prohibitory injunctions that has been
recognized. Hernandez v. Sessions, 872 F.3d 976 (9th Cir. 2017).

Hernandez involved a class of non-citizen detainees who sought to enjoin the Government's failure to
require that DHS consider a person’s financial circumstances when making a bond determination. See
id. at 983. The district court granted the motion for a preliminary injunction, and required ICE and
immigration judges to “consider, in all future hearings, a detainee’s financial circumstances in
determining the amount of the bond to be set and to consider whether the person may be released on
alternative conditions of supervision.” /d. at 987. The injunction also required the Government to
“conduct new bond hearings for current class members whose bonds were set before the order went
into effect.” /d.

The Ninth Circuit determined that the order did not reflect an abuse of discretion by the district court
under the Winter factors. It also addressed whether the injunction was mandatory, and, if so, whether
that weighed against its entry:

As to the government's first challenge -- its objection to the requirement that it conduct
future initial bond hearings in accordance with constitutional processes -- the injunction
is prohibitory: it prohibits the government from conducting new bond hearings under
procedures that will likely result in unconstitutional detentions. This part of the injunction
prevents future constitutional violations, a classic form of prohibitory injunction. .. .

The requirement that the government conduct new bond hearings for individuals
detained on account of bonds set pursuant to the enjoined procedure . . . may, however,
under certain plausible interpretations, be deemed mandatory. On the one hand, it
directs the government to affirmatively hold new hearings it would not otherwise have
held. On the other hand, it can also be understood as merely prohibiting the government
from continuing to detain individuals subject to bond amounts set through
unconstitutional procedures.

Id. at 998-99 (internal citations omitted).

Page 33 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 340f50 Page ID #:2955

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

Assuming without deciding that the latter requirement was mandatory, Hernandez concluded that the
higher standard for mandatory injunctions was satisfied. /d. at 999 (“Mandatory injunctions are most
likely to be appropriate when the ‘status quo . . . is exactly what will inflict the irreparable injury upon
complainant.) (quoting Friends for All Children, Inc. v. Lockheed Aircraft Corp., 746 F.2d 816, 830 n.21
(D.C. Cir. 1984)).

Here, the requested injunction is prohibitory as to the Custody Subclass. Hernandez’s requirement that
the Government conduct new bond hearings pursuant to certain procedures is analogous to one that
the Government provide better mental health treatment to immigration detainees subject to family
separation. Both “prevent[] future constitutional violations, a classic form of prohibitory injunction.” /d. at
998. Similarly, even if the injunction as applied to the Released Subclass might impose certain
mandatory obligations on the Government, such relief is appropriate where, as here, the status quo is
“exactly what will inflict the irreparable injury” upon Plaintiffs. /d. at 999; see also People v. Mobile
Magic Sales, Inc., 96 Cal. App. 3d 1, 13 (1979) (“The character of prohibitory injunctive relief [] is not
changed to mandatory in nature merely because it incidentally requires performance of an affirmative
act.”).

For the foregoing reasons, the scope of the requested injunctive relief does not alone warrant the denial
of the Injunction Motion.

Cc) Whether Plaintiffs Have Shown A Likelihood of Success on the Merits of
Their Due Process Claim

Likelihood of success on the merits is the “most important” of the Winter factors. Garcia, 786 F.3d at
740. Plaintiffs seek preliminary injunctive relief based on the due process clause of the Fifth
Amendment. See Compl. J] 172-185; Dkt. 45 at 4-5, 23. To obtain such relief, Plaintiffs must first
establish that they are likely to succeed on the merits of the due process claim.

(1) General Legal Standards

The due process clause states that no person shall “be deprived of life, liberty, or property, without due
process of law.” U.S. Const. amend. V. It is well-settled that due process rights are enjoyed by all
persons within the territorial boundaries of the United States, regardless of citizenship. See, e.g.,
Mathews v. Diaz, 426 U.S. 67, 77 (1976) (“[T]here are literally millions of aliens within the jurisdiction of
the United States . . . [and] the Fifth Amendment . . . protects every one of these persons.”) (internal
quotation marks omitted); Yick Wo v. Hopkins, 118 U.S. 356, 368-69 (1886).

In general, because the due process clause “does not confer any affirmative right to governmental aid,”
it does not impose a duty on the Government to provide such aid. See Patel v. Kent Sch. Dist., 648
F.3d 965, 971 (9th Cir. 2011). There are two exceptions to this rule. First, a custodial relationship
between a plaintiff and the Government creates a “special relationship” such that the Government
assumes responsibility for the plaintiffs safety and well-being. Henry A. v. Willden, 678 F.3d 991, 998
(9th Cir. 2012). This responsibility extends to providing adequate medical care. See, e.g., DeShaney v.
Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 200 (1989) (when the Government asserts custody
of a person, “and at the same time fails to provide for his basic human needs -- e.g., food, clothing,
shelter, medical care, and reasonable safety -- it transgresses the substantive limits on state action set
Page 34 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 35 of50 Page ID #:2956

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

by .. . the Due Process clause.”). Second, under the “state-created danger” doctrine, a person’s right to
due process is violated when “the state affirmatively places the plaintiff in danger by acting with
‘deliberate indifference’ to a ‘known or obvious danger[.]” Pate/, 648 F.3d at 971-72 (quoting L.W. v.
Grubbs, 92 F.3d 894, 900 (9th Cir. 1996)).

(2) Evidence Relied Upon by the Parties

Plaintiffs submitted extensive evidence in support of their claim of the substantial trauma to them and
their children that occurred as a result of their separation while in custody. Each Plaintiff submitted a
declaration describing the fear and anxiety she suffered due the separation. See generally J.P. Decl.,
Dkt. 1-3; J.O. Decl., Dkt. 1-8; R.M. Decl., Dkt. 1-10. Plaintiffs also submitted a declaration from
Alejandra Acufia, a licensed social worker, who conducted an evaluation of Ms. P, and determined that
she had symptoms consistent with PTSD, depression and anxiety as a result of her separation from her
daughter. See Acufia Decl., Dkt. 52 J] 7-8. Acufia opines that, if not properly and timely treated, this
mental trauma will get worse. /d. J 11. Dr. Jose Hidalgo, a psychiatrist, presented similar statements in
his declaration about the mental conditions of Ms. O and Ms. M based on his examination of each of
them. See Hidalgo Decl., Dkt. 49 {J 14-17.

As stated earlier, Plaintiffs also submitted declarations from several mental health experts. They
support the conclusion that separating parents from children causes severe mental trauma that is
aggravated if it is not timely treated. See, e.g., Perry Decl., Dkt. 50 J 22 (“[T]rauma-aware, trauma-
sensitive and trauma specific interventions are necessary to mitigate the adverse effects on the children
experiencing the severe stressors of the separation from their parents. The longer such interventions
are delayed, the greater negative cumulative effect the acute neurophysiological, neuroendocrine, and
neuropsychological response will have on these children and their parents.”); Gee Decl., Dkt. 48 J 6
(“Forcible family separation can also have devastating psychological and neurobiological

consequences for parents.”).

Plaintiffs also submitted evidence to support their position that the mental health services currently
provided by Defendants are insufficient to address and reduce the risks of trauma presented by family
separation. Their declarations state that after they were separated from their children, no information
was provided to them about the location of their children or if and when they would be reunited with
them. See, e.g. J.P. Decl., Dkt. 1-3 Jf] 3, 13. None declares that she was provided with any “significant
mental health services,” and only one declares receiving an assessment of any type. See Supplemental
Declaration of R.M. (“Suppl. R. M. Decl.”), Dkt. 161 at 7. Alfonso Mercado, a psychologist who consults
with ORR and conducts psychological evaluations of minors who have been separated from their
families, declares that “ORR provides general case management personnel and mental health follow up
services at the facilities where minors reside, but does not provide specialized trauma-informed mental
health care services for minors at these centers.” Mercado Decl., Dkt. 54 4 4. He also declares that
family detention centers operated by ORR do not routinely provide mental health services. /d.

Defendants do not dispute that detainees are entitled to “adequate mental health screening and care,”
but argue that sufficient services are provided at the detention facilities. See Dkt. 109 at 22-29: see also
Dkt. 244 at 4. To support this argument, Defendants rely on the declarations of De La Cruz and James,
who state that both parents and children receive initial mental health assessments upon arriving at
detention facilities and receive follow-up care if a need for it is shown. See De La Cruz Decl., Dkt. 110-1
Page 35 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 36 of 50 Page ID #:2957

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

11 6-7; James Decl., Dkt. 109-2 Jf] 4-7; see also Dkt. 244 at 4 (as of October 31, 2019, “there are no
material updates to the De La Cruz Declaration already on file.”). James submitted a sample copy of
the PSIQ form provided to each detainee upon arrival at FDC SeaTac. See Ex. 1 to James Decl., Dkt.
109-2 at 6-7. The PSIQ sets forth 14 questions, in both English and Spanish, about whether the
detainee has ever received mental health treatment, had suicidal tendencies or has had a history of
substance abuse. /d. Defendants also submitted a copy of an “Inmate Health Message Slip,” which is a
document made available by the Orange County Health Care Agency to detainees at facilities it
operates, including the James A. Musick Facility. See Dkt. 141-1. The document has check-boxes,
which correspond to questions about health issues, including “Suicidal,” “Depressed,” and “Anxious.” /d.
There is also a space where a detainee can write comments about his or her medical request. /d.

(3) Analysis

The parties do not dispute that the Government is obligated to provide adequate medical care to
detainees who are under its control. See Kelly, 878 F.3d at 722 (“There is no question that detainees
are entitled to adequate medical care.”) (internal quotation marks and citations omitted); Henry A, 678
F.3d at 1000. Instead, they dispute whether Defendants have met this obligation with respect to parents
and children subject to the family separation policy, and whether that obligation continues upon the
release of parents and children from detention, pending the resolution of their asylum claims.

These issues are discussed separately as to the Custody Subclass and the Released Subclass.
(a) Custody Subclass

To state a due process claim based on allegations that insufficient medical care has been or is being
provided to detainees, Plaintiffs must show:

(i) the defendant made an intentional decision with respect to the conditions under which
the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of
suffering serious harm; (iii) the defendant did not take reasonable available measures to
abate that risk, even though a reasonable official in the circumstances would have
appreciated the high degree of risk involved -- making the consequences of the
defendant’s conduct obvious; and (iv) by not taking such measures, the defendant
caused the plaintiffs injuries.

Gordon, 888 F.3d at 1124-25.

Gordon held that the standard for establishing a violation of the Due Process clause is different than the
one that applies to a similar claim based on the Eighth Amendment. The former “must be evaluated
under an objective deliberate indifference standard,” see id. at 1124-25 (emphasis added), while only
the latter requires evidence that the defendant intended to deny adequate medical care to detainees.
See id. at 1125 n.4; Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (comparing
Eighth Amendment and Due Process clause requirements, and determining that “a pretrial detainee
who asserts a due process claim for failure to protect [must] prove more than negligence but less than
subjective intent -- something akin to reckless disregard.”). Because Plaintiffs’ claims arise under the
Due Process clause, the objective standard applies. See Gordon, 888 F.3d at 1124-25.

Page 36 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 37 of 50 Page ID #:2958

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

With respect to the Custody Subclass, Plaintiffs have shown a substantial likelihood of success on the
merits of their due process claim. They have done so based on the evidence as to Defendants’ failure
to provide sufficient mental health and trauma-related screening and care to address the harm caused
by family separation. Thus, they submitted substantial evidence through the declarations by Plaintiffs
and qualified trauma and mental health experts, supporting the conclusion that family separation put
Plaintiffs at substantial risk of serious mental health injuries.

Defendants response relies on the testimony of James and De La Cruz. Each states that Defendants
provided mental health treatment to Plaintiffs while they were detained. That treatment included an
initial assessment, in the form of the PSIQ and its 14 yes-or-no questions about the detainee’s mental
health history. See De La Cruz Decl., Dkt. 110-1 J] 6-7; James Decl., Dkt. 109-2 Jf] 4-7; Ex. 1 to
James Decl., Dkt. 109-2 at 6-7. However, there is competing evidence that the use of the PSIQ led to
limited, if any, meaningful mental health treatment. There is also evidence that this was insufficient care
given the serious problems presented to parents and children who were separated without any certainty
as to future reunification. See, e.g., Hidalgo Decl., Dkt. 49 4] 17-23 (describing the need for
individualized screenings and follow-up treatment, in safe and stable environments outside detention
centers, with family members present); id. {J 24 (“Facilities with a law enforcement orientation do not
have the training or expertise to manage the complex needs of trauma survivors.”); Zayas Decl., Dkt.

51 J 19 (“Contemporary clinical practice and research on childhood and adult trauma point out that in
conditions of severe adversity the best response requires immediate, thorough, culturally based
screening and assessment. Upon a diagnosis of a mental health effect (e.g. post-traumatic stress;
anxiety disorder; major or reactive depression; reactive attachment disorder of children; suicidal
ideation), and equally immediate engagement in empirically scientifically informed treatment
intervention is indicated.”) (emphasis in original).

Defendants claim that Plaintiffs received adequate care because initial screenings were provided to
them, and the results of those screenings did not show ongoing mental health issues warranting follow-
up. See De La Cruz Decl., Dkt. 110-1 J] 9-10. However, this evidence is not sufficient for purposes of
the issues presented by the Injunction Motion, given the substantial evidence that Plaintiffs and their
children suffered from significant mental distress including, but not limited to, PTSD. See Acufia Decl.,
Dkt. 52 Jf] 7-8; Hidalgo Decl., Dkt. 49 J 14-17; Mercado Decl., Dkt. 54 Ff] 7-12. Viewed as a whole,
the evidence supports a determination that Plaintiffs have shown a substantial likelihood of success on
the merits of the due process claim.

This includes a likelihood of success as to whether Defendants were deliberately indifferent to the
mental health risks presented by the family separation policy and did not take reasonable steps to avoid
or address them. See Gordon, 888 F.3d at 1124-25; Gibson v. Cty. of Washoe, 290 F.3d 1175, 1187
(9th Cir. 2002), overruled on other grounds by Castro, 833 F.3d at 1060 (“In order to comply with their
duty not to engage in acts evidencing deliberate indifference to inmates’ medical and psychiatric needs,
jails must provide medical staff who are competent to deal with prisoners’ problems.”) (internal
quotation marks and citations omitted). This case is different, for example, from those involving choices
between alternative courses of treatment or differences of medical opinion regarding a diagnosis. See,
e.g., Jackson v. Mcintosh, 90 F.3d 330, 332 (9th Cir. 1996) (due process claim established where care
provided to detainees was “medically acceptable under the circumstances); Sanchez v. Vild, 891 F.2d
240, 242 (9th Cir. 1989). It is also different from those in which a custodian attempted to provide an
Page 37 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 38 of 50 Page ID #:2959

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019

Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

alternative course of treatment, but was unable to do so due to a detainee’s own actions. See
Shenandoah Valley Juvenile Ctr. Comm’n, No. 5:17-CV-97, 2018 WL 6574790, at *10 (W.D. Va. Dec.
13, 2018).

Defendants have not presented evidence that they responded to the significant indicia of trauma
described by Plaintiffs and their experts. Thus, there is no evidence that Defendants increased or
improved the quality and scope of mental health screening or treatment available at facilities in which
families subject to the separation policy were housed. “Just as the deliberate indifference of prison
Officials to the medical needs of prisoners may support Eighth Amendment liability, such indifference
may also ‘rise to the conscience-shocking level’ required for a substantive due process violation.”
Lemire v. Cal. Dept. of Corrections & Rehabilitation, 726 F.3d 1062, 1075 (9th Cir. 2013) (quoting Cty.
of Sacramento v. Lewis, 523 U.S. 833, 849-50 (1998)).

Accordingly, preliminary injunctive relief is appropriate to ensure that Defendants meet their obligation
to provide adequate medical care to detainees within the Government's control. See Kelly, 878 F.3d at
722. For these reasons, Plaintiffs have established a likelihood of success on the merits with respect to
the Custody Subclass.

(b) Released Subclass

(i) Special Relationship Doctrine

Plaintiffs argue that Defendants’ obligation to provide adequate medical care to its detainees does not
end at the moment they are released. To support this position, Plaintiffs cite Wakefield v. Thompson,
177 F.3d 1160 (9th Cir. 1999). The question presented there was whether a prisoner who was using
prescription medication while confined was entitled to being provided with some amount of the same
medication upon his release. /d. at 1161. Wakefield concluded that the answer was yes. /d. at 1164. It
applied DeShaney, and determined that the Government is obligated to provide adequate medical care
to detainees upon release because they have limited freedom to “act on [their] own behalf.” 489 U.S. at
200. As Wakefield explained:

[I]t is clear that while a prisoner is actually incarcerated the state restricts completely his
ability to secure medical care ‘on his own behalf.’ For that reason, the Court has held,
the state must provide prisoners with the medical care they need during the period of
their incarceration. See Estelle, 429 U.S. at 103-05. It is a matter of common sense,
however, that a prisoner’s ability to secure medication ‘on his own behalf’ is not
necessarily restored the instant he walks through the prison gates and into the civilian
world. Although many patients must take their medication one or more times a day, it
may take a number of days, or possibly even weeks, for a recently released prisoner to
find a doctor, schedule an examination, obtain a diagnosis, and have a prescription
filled. Accordingly, the period of time during which prisoners are unable to secure
medication ‘on their own behalf may extend beyond the period of actual incarceration.
Under the reasoning of Estelle and DeShaney, the state’s responsibility to provide a
temporary supply of medication to prisoners in such cases extends beyond that period
as well.

Page 38 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 39 of 50 Page ID #:2960

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

Wakefield, 177 F.3d at 1164; see also Haley v. Cty. of Del Norte, Cal., 2009 WL 3568897, at *8 (N.D.
Cal. Oct. 30, 2009) (under Estelle, Deshaney, and Wakefield, prison officials “had a clear obligation to
provide medical care” for an inmate that “was a prisoner when his medical needs arose” and that
“releasing plaintiff to fend for himself is not the same thing as providing care.”) (emphasis in original).

Wakefield establishes that a detainee’s right to sufficient medical care does not end upon release. It
does not, however, set a specific period of time after release when this obligation ends, or a concrete
test for making such a determination. See 177 F.3d at 1164 (describing a “transitional period” as “the
period of time reasonably necessary” to obtain the required medical treatment). Nor does Wakefield
provide express guidelines on the scope of the Government's obligation to provide continued, in-person
mental health treatment and trauma counseling services after a detainee is released.

District courts have reached different outcomes when applying Wakefield. Compare Haley, 2009 WL
3568897, at *7-8; Lugo v. Senkowski, 114 F. Supp. 2d 111, 115 (N.D.N.Y. 2000) (under Wakefield,
outgoing detainees who are “receiving continuing treatment at the time of [their] release” are entitled to
ongoing medical services “for the period of time reasonably necessary for [them] to obtain treatment”);
Fox v. Peters, 2016 WL 4265736, at *1, *3 (D. Or. Aug. 11, 2016) (under Wakefield, a prisoner left
disabled and at “grave risk of imminent harm” through the negligence of prison officials was entitled to
two weeks of in-person follow-up visits upon his release, to ensure that he would be able to transition to
self-care); Charles v. Cty. of Orange, N.Y., 2017 WL 4402576, at *9 (S.D.N.Y. Sept. 29, 2017), vacated
and remanded, 925 F.3d 73 (2d Cir. 2019) (inmates who had developed mental health conditions for
the first time, and began receiving treatment for them while incarcerated, “may have been owed a
limited duty of protection beyond their periods of incarceration (a year and eight months, respectively)
which was not satisfied by the state”), with Cook v. California, No. 16-cv-00674-LIO, 2016 WL 4161114,
at *5 (E.D. Cal. Aug. 5, 2016) (Wakefield did not apply where the plaintiff had not been using prescribed
medication); Koch v. Wade, No. 15-cv-3895, 2016 WL 1381793, at *2 n.2 (N.D. Cal. Apr. 5, 2016)
(“[A]lthough the Supreme Court has found that the Eighth Amendment requires the state to provide
adequate medical care to incarcerated prisoners . . . that obligation has not been extended to convicts
who are not in custody and therefore free to find treatment on their own,” with the limited exception of
Wakefield, which is limited to a prisoner “who is receiving and continues to require medication.”);
Moran, 2017 WL 1378406, at *7 (limiting Wakefield to scenarios “where the plaintiffs ability to seek
medical care was curtailed by previous restrictions on his liberty”).

lf Wakefield has established any general rule, it is that “whether or not a release from physical custody
relieves a state of the duty [to provide adequate medical care] it had assumed may depend on the
circumstances surrounding the release.” Johnson v. Florida, 348 F.3d 1334, 1346 (11th Cir. 2003)
(citing Wakefield, 177 F.3d at 1160); Davis v. Brady, 143 F.3d 1021 (6th Cir. 1998); Marsh v. Butler
Cty., Ala., 268 F.3d 1014, 1039 nn.19-20 (11th Cir. 2001) (en banc). For example, Jacobs v. Ramirez,
400 F.3d 105, 106 (2d Cir. 2005), held that a parolee, “although not in the state’s physical custody, is
nonetheless in its legal custody, and his or her freedom of movement, while not as restricted as that of
an incarcerated prisoner, is nonetheless somewhat curtailed.” Jacobs held that if only minimal
restrictions are imposed on a parolee, the corresponding obligations of the state following release are
similarly limited. /d. at 107. However, if a prisoner is released and placed on parole requiring him to
reside at a particular location, the state assumes the limited duty of ensuring that the location is
habitable. /d.

Page 39 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 40 of 50 Page ID #:2961

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

Under Wakefield and Jacobs, whether Defendants have a duty to provide mental health treatment to
members of the Released Subclass comparable to what should have been provided while they were in
custody depends on both the extent of the necessary treatment and the conditions of their release. The
evidence that Plaintiffs have submitted about the limited relief they received while in custody includes
the ongoing effect of the prior family separations. See, e.g., Zayas Decl., Dkt. 51 J 25. These effects
are very serious, leaving Plaintiffs at “grave risk of imminent harm.” Fox, 2016 WL 4265736, at *2. Their
needs are at least as significant as the need for transitional prescription medications, particularly where
the condition that requires treatment is the result of actions by the Government. See id. at *1, *3.

It is also undisputed that when members of the Released Subclass leave custody, they are required to
comply with certain terms and conditions, including their appearance at future immigration and court
proceedings. See Dkts. 163, 166. Although not independently sufficient to support a determination that
they are in constructive custody, that there are restrictions is relevant to the assessment of whether
transitional mental health care should be provided. See Jacobs, 400 F.3d at 107.

(ii) State-Created Danger Doctrine

Plaintiffs also rely on the “state-created danger doctrine” to support their claim for relief as to the
Released Subclass. Under that doctrine, government agents can be liable by taking affirmative steps
that place a person in a position of danger or by exposing such “an individual to a danger which he or
she would not have otherwise faced.” Kennedy v. City of Ridgefield, 439 F.3d 1055, 1066, 1074 (9th
Cir. 2006). Such affirmative conduct must also be taken with “deliberate indifference” to a “known or
obvious danger.” Patel, 648 F.3d at 974 (internal quotation marks and citations omitted).

The state-created danger doctrine has been applied when officers fail to protect an individual from harm
by third parties. See Henry A., 678 F.3d at 1002; Kennedy, 439 F.3d at 1061. However, this is not a
required element. Instead, “the point of the state-created danger doctrine is that the affirmative actions
of a state official created or exposed an individual to danger which he or she would not have otherwise
faced.” Henry A., 678 F.3d at 1002-03 (internal quotation marks omitted) (emphasis in original); see
also Hernandez v. City of San Jose, 897 F.3d 1125, 1133 (9th Cir. 2018).

The state-created danger doctrine has been applied to officers who “affirmatively ejected [a plaintiff]
from a bar” late at night, in very cold weather conditions, and did not allow him to re-enter the bar,
ultimately resulting in the plaintiffs death from hypothermia. Munger v. City of Glasgow Police Deptt,
227 F.3d 1082, 1085, 1087 (9th Cir. 2000); see also Penilla v. City of Huntington Park, 115 F.3d 707,
710 (applying state-created danger where officers responding to a 911 call dragged an individual in
need of medical care to an empty house, locked the door, and left him there alone); Pauluk v. Savage,
836 F.3d 1117, 1124-25 (9th Cir. 2016) (state-created danger doctrine could be applied against a public
employer that failed to address a toxic mold problem in its facilities, resulting in the illness of its
employees).

Plaintiffs have submitted sufficient evidence to show a likelihood of success on the merits of their state-
created danger claim. Defendants took affirmative steps to implement the zero-tolerance policy in which
immigrant parents were separated from their children. The present evidence also supports the position
that this conduct caused severe mental trauma to parents and their children. Plaintiffs also presented
evidence that Defendants were aware of the risks associated with the family separation when they

Page 40 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 41 0f50 Page ID #:2962

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

implemented it. Indeed, Attorney General Sessions stated that the purpose of the policy was to deter
foreign nationals from entering the United States illegally. This is sufficient to show a likelihood of
success in establishing that Defendants (i) “affirmatively place[d] [Plaintiffs] in danger” they would not
otherwise have faced, but for the family separation policy and the limited mental health screening and
treatment, and (ii) “act[ed] with deliberate indifference to [a] known or obvious danger” by implementing
the policy with awareness of the potential harm it would cause and intending to use that as a basis to
deter future attempts by those similarly situated to enter the United States. Hernandez, 897 F.3d at
1137; Kennedy, 439 F.3d at 1062.

(iii) Whether the Requested Injunctive Relief is
Available

For the foregoing reasons, the application of the special relationship and state-created danger doctrines
reflect that Plaintiffs have shown a substantial likelihood of success on their due process claim with
respect to the Released Subclass.

At the hearing, the Government argued that assuming arguendo that Plaintiffs have viable claims, an
available remedy would be an award of damages. Counsel noted that the Federal Tort Claims Act
(“FTCA”) can be the basis for a civil action against the United States for alleged intentional torts by
federal law enforcement officers. 28 U.S.C. § 2680(h). Similarly, under certain circumstances a Bivens
action can provide the basis for an award of money damages to those injured by federal officers who
violated certain constitutional rights of a plaintiff. See Bivens v. Six Unknown Fed. Narcotics Agents,
403 U.S. 388, 396-97 (1971)?®; Carlson v. Green, 446 U.S. 14, 19 (1980) (extending Bivens to provide
damages remedy for failure to provide adequate medical treatment to a federal prisoner in violation of
the Eighth Amendment).?’

Plaintiffs seek the application of two well-settled legal theories, but in a different context. In light of the
severity of the alleged harm, which is discussed in further detail with respect to Plaintiff's showing of
irreparable injury, that these legal theories have been adopted in proceedings seeking money damages
does not per se preclude their application in determining whether an injunction is warranted. Although
these principles have not been a regular basis for granting injunctive rather than monetary relief, other
courts have done so. Compare Fox, 2016 WL 4265736, at *3 (“As defendants cannot confirm at this
point that anyone will continue to check in on Fox, | must enter this injunction requiring them to do so.”);
with Wakefield, 177 F.3d at 1164-65 and Hernandez, 897 F.3d at 1129-30 (applying these doctrines in
the context of claims for money damages brought under 42 U.S.C. § 1983 against a state actor.) As
noted, where the status quo is “exactly what will inflict the irreparable injury,” the possibility of
alternative relief through a claim for damages not a sufficient basis to deny injunctive relief. Hernandez,

 

26 A Bivens action is “the federal analog to suits brought against state officials” under Section 1983. See Harman
v. Moore, 547 U.S. 250, 254 n.2 (2006).

27 Pending in the District of Massachusetts is a putative class action whose plaintiffs seek the certification of a
class of noncitizen minor children who were separated from their parents as a result of the family separation
policy. See K.O. v. Sessions, No. 18-cv-40149 (D. Mass.). The first amended complaint there seeks money
damages and the establishment a fund to be used to pay for the medical treatment of the class members who
allegedly have experienced mental health and emotional harm due to the family separation policy. /d., Dkt. 45 at
58.

Page 41 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 42 of 50 Page ID #:2963

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

872 F.3d at 999. Moreover, affirmative injunctive relief is only disfavored where a viable alternative
remedy is available. See Marlyn Nutraceuticals, 571 F.3d at 878-79.

Although money damages may be awarded against federal officials under the FTCA and Bivens, each
claim is limited in its application. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (“[T]he Court has
made clear that expanding the Bivens remedy is now a disfavored judicial activity . . . [and] it has
consistently refused to extend Bivens to any new context or new category of defendants.”) (internal
citations and quotation marks omitted); see also 28 U.S.C. § 2680 (listing exceptions to the FTCA,
including claims based on the performance of a “discretionary function”). Therefore, the Government
has not shown a viable alternative remedy or a preclusive bar to the requested injunctive relief,
particularly in light of the evidence that injuries to members of the proposed class will become worse
unless treated promptly.

For the foregoing reasons, Plaintiffs have demonstrated a likelihood of success on the merits as to the
Custody Subclass. A likelihood of success as to the Released Subclass has also been shown as to the
legal theories upon which the due process violation is alleged; provided, however, that any relief
provided to the Released Subclass will necessarily be subject to certain limitations in light of the issues
discussed above. These include, but are not limited to: (i) the length of the “transitional period” after
release during which Defendants are obligated to provide medical care, see Wakefield, 177 F.3d at
1164; (ii) the location and identities of the Released Subclass; (iii) the willingness of the Released
Subclass to participate in Government-sponsored mental health care; and (iv) the appropriate nature,
scope, and implementation of the relief.

d) Irreparable Injury

Plaintiffs must next show that they are “likely to suffer irreparable harm in the absence of preliminary
relief.” Farris, 677 F.3d at 864 (quoting Winter, 555 U.S. at 20). “It is well established that the
deprivation of constitutional rights ‘unquestionably constitutes irreparable injury.” Melendres v. Arpaio,
695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). Because
Plaintiffs have established a likelihood of success on the merits of their constitutional claims, this
separate element of the test for whether to issue a preliminary injunction is also satisfied. See
Hernandez, 872 F.3d at 994-95.

The injuries here include severe mental trauma, caused by separation of parents from minor children.
Such harm has been deemed of a nature that warrants injunctive relief. See Andreiu v. Ashcroft, 253
F.3d 477, 484 (9th Cir. 2001) (considering whether denial of a stay of deportation proceedings would
cause irreparable harm, and concluding that “important factors include separation from family
members” and “medical needs”); Hernandez, 872 F.3d at 995. The inherent vulnerability of the
members of the proposed class and their minor children also supports a showing of irreparable harm.
See Az. Dream Act Coalition v. Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014) (“The irreparable nature of
Plaintiffs’ injury is heightened by Plaintiffs’ young age and fragile socioeconomic position.”).

Plaintiffs have submitted substantial evidence to support the position that the trauma they experienced
as a result of the family separation policy will cause irreparable injury unless they are provided with
Page 42 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 43 of 50 Page ID #:2964

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

immediate care. See, e.g., Gee Decl., Dkt. 48 J 7 (“Children and parents seeking asylum are likely to
be especially vulnerable to the immediate and long-term risks associated with forcible separation.”)
(internal citations omitted); Hidalgo Decl., Dkt. 49 J 13 (“The effects of trauma [on] children are
significant, long-lasting, and difficult to mitigate.”); Zayas Decl., Dkt. 51 J 25 (“[E]very traumatic moment
a child endures creates potentially lifelong damage. The separation of families . . . is a recipe for ruining
the futures of children and their parents, affecting the families forever.”).

Defendants argue that Plaintiffs’ reunification with their children mitigates any harm caused by the
family separation policy. However, contrary evidence was submitted that reunification after separation
is not alone a sufficient cure:

Reunification with caregivers is the first necessary step in mitigating the trauma these
children experienced. However, reunification with caregivers is not enough to mitigate
the effects of the forced separation. It is essential to intervene and treat the trauma as
early as possible so that the child can function adaptively and feel less consumed by the
traumatic event. Effective psychosocial interventions can mitigate the long-term effects
of trauma exposures. Early intervention is effective in reducing the negative effects of
trauma on children’s development. Without such trauma treatment programs, the effect
of the forcible separation on these children will be debilitating and will cause them life-
long harm.

Wong Decl., Dkt. 46 J 25.

Defendants also argue that irreparable harm has not been shown because the evidence only supports
the claim that in the future, Plaintiffs could experience adverse mental health conditions. See Dkt. 109
at 30. This does not sufficiently address the evidence that has been presented by Plaintiffs as to the
present mental health harm to Plaintiffs and their children. Furthermore, as stated above, Plaintiffs’
claims are based on the alleged violation of their constitutional rights, the resulting current emotional
injuries, and those future ones for which there is a substantial risk. See Gordon, 888 F.3d at 1124-25.

Finally, the right to familial association has long been recognized as a liberty interest protected by the
Due Process Clause. See Quilloin v. Walcott, 434 U.S. 246, 255 (1978) (“[T]he relationship between
parent and child is constitutionally protected.”); Troxel v. Granville, 530 U.S. 57, 65 (2000) (“The liberty
interest at issue in this case -- the interest of parents in the care, custody, and control of their children --
is perhaps the oldest of fundamental liberty interests .. . .”). For purposes of the Injunction Motion, the
evidence supports the conclusion that ongoing mental health treatment is necessary after reunification
to prevent, mitigate, and address the ongoing harm to the relationship between the parents in the
proposed class and their children. This includes treatment to address the potential that children may
blame their parents for the separation. Absent appropriate screening and treatment, there is a
substantial risk of harm to the parent-child relationship, which is protected by the Due Process Clause.

For the foregoing reasons, Plaintiffs have satisfied the irreparable injury component with respect to the
Injunction Motion.28

 

28 As noted, the K.O. matter involves a putative class of minor children who are non-citizens seeking money
damages due to alleged insufficient medical treatment. This does not warrant a conclusion that Plaintiffs here
Page 43 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 44 0f50 Page ID #:2965

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.
e) Whether the Balance of the Equities Favors Entry of the Injunction and

Whether the Injunction is in the Public Interest

Under the final Winter factors, Plaintiffs must establish that the balance of the equities tips in their favor,
and that the requested relief is in the public interest. See Winter, 555 U.S. at 20. The Supreme Court
has stated that where the Government is the party opposing a preliminary injunction, these factors tend
to merge. See Nken v. Holder, 556 U.S. 418, 435.79

The “government suffers no harm from an injunction that merely ends unconstitutional practices and/or
ensures that constitutional standards are implemented.” Kelly, 878 F.3d at 718 (citing Rodriguez v.
Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013)); Valle de Sol Inc. v. Whiting, 732 F.3d 1006, 1029 (9th
Cir. 2013). Similarly, it is “always in the public interest to prevent the violation of a party’s constitutional
rights.” Melendres, 695 F.3d at 1002 (quoting Sammartano v. First Judicial Dist. Court, 303 F.3d 959,
974 (9th Cir. 2002)); Preminger v. Principi, 422 F.3d 815, 826 (9th Cir. 2005) (“[W]hen a constitutional
right has been violated, because all citizens have a stake in upholding the Constitution.”).

Defendants argue that the requested preliminary injunction would interfere with the manner in which the
Government supervises and manages detainees. Thus, it would be required to establish new protocols
for mental health and trauma treatment for such individuals. However, these arguments have not been
supported with evidence showing that the implementation of the proposed procedures is infeasible or
would impose undue hardship. Moreover, the Government has reported that Congress appropriated $4
million to the Substance Abuse and Mental Health Services Administration of HHS to address the
mental health needs of certain families subject to the separation policy. See Dkt. 168 at 7.

Furthermore, that the Government will incur costs in providing preliminary relief is not a reason to deny
it. There is no evidence that the proposed relief would impose unreasonable financial burdens on the
Government. Moreover, the costs to the Government will be the result of its actions and the resulting,
claimed adverse effects on Plaintiffs. See Hernandez, 872 F.3d at 995-96 (“We have no doubt that...
any additional administrative costs to the government are far outweighed by the considerable harm to
Plaintiffs’ constitutional rights in the absence of the injunction.”); Harris v. Bd. of Supervisors, 366 F.3d
754, 766 (9th Cir. 2004) (quoting Lopez v. Heckler, 713 F.2d 1432, 1437 (9th Cir. 1983)) (“[FJaced with
[] a conflict between financial concerns and preventable human suffering [there ought to be] little
difficulty concluding that the balance of hardships tips decidedly in plaintiffs’ favor.”).

Defendants next contend that the entry of the preliminary injunction would not serve the public interest
because it would interfere with the Government's obligation to comply with court orders in Flores and

 

cannot show irreparable harm. Even if plaintiffs there succeed on the merits, that may not provide sufficient, or
any, relief to the parents who are the members of the class in this action. See K.O., No. 18-cv-40149-TSH (D.
Mass.), Dkt. 1 {| 189. Moreover, a motion to dismiss was filed in that action on March 8, 2019, and has not yet
been decided. See K.O., No. 18-cv-40149-TSH (D. Mass.), Dkt. 51. Accordingly, whether and to what extent the
claims there may proceed is not presently clear.
23 The merger does not mean that the public interest always weighs against an injunction as to certain
government practices. See Rodriguez, 715 F.3d at 1145-46 (Nken “does not contain any [] holding” supporting
“the general proposition that the public interest always militates against enjoining government practices.”).

Page 44 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 45 o0f50 Page ID #:2966

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

Ms. L. See Dkt. 109 at 31. The proposed relief here does not conflict with the Government’s obligation
to comply with the injunction in Ms. L., which requires the reunification of families. Similarly, even if the
requested relief, as Defendants contend, “compound[s] the Government’s burden until necessary for it
to carry out its action in accordance with established law,” see Dkt. 109 at 31, it ensures that the
Government will meet its constitutional obligations. See Rodriguez, 715 F.3d at 1146.

Accordingly, the final two Winter factors weigh in favor of entering the injunction.

* * *

For the foregoing reasons, the Injunction Motion is GRANTED IN PART, as follows:

(i) AS soon as reasonably possible through the exercise of reasonable efforts and the reasonable
allocation of resources, and following the notification to members of the Custody Subclass through the
process adopted pursuant to subparagraph vii infra, Defendants shall make available, to all members of
the Custody Subclass who elect to have them, medically appropriate initial mental health screenings
that are sufficient to identify those who require immediate mental health treatment to address the
current effects of their prior and/or ongoing separation from their minor children;

(ii) The initial mental health screenings for those members of the Custody Subclass who elect to have
them shall be performed by one or more persons who are individually or collectively qualified to do so,
including with respect to the ability to perform the screenings, make a corresponding, conditional
mental health diagnosis of the current effects of the prior and/or ongoing separation from their minor
children, determine whether any further diagnosis is necessary and recommend appropriate, immediate
treatment;

(iii) Based on the diagnoses and recommendations that are made through the initial mental health
screenings, Defendants shall provide appropriate medical treatment to those members of the Custody
Subclass who require and elect to receive it, sufficient to address their current mental health conditions
caused by their prior and/or ongoing separation from their minor children. If appropriate under the
applicable medical standards, whether treatment of members of the Custody Subclass should include
interaction with their minor children should be considered;

(iv) As soon as reasonably possible through the exercise of reasonable efforts and the reasonable
allocation of resources, and following the notification to members of the Released Subclass through the
process adopted pursuant to subparagraph vii infra, Defendants shall make available, to all members of
the Released Subclass who elect to have them and who appear for them at location(s) that are
reasonably convenient to them given their current locations and restrictions on travel under their
respective terms and conditions of release, medically appropriate initial mental health screenings that
are sufficient to identify those who require immediate, transitional mental health treatment to address
the current effects of their prior and/or ongoing separation from their minor children;

(v) The initial mental health screenings for those members of the Released Subclass who elect to have
them shall be performed by one or more persons who are individually or collectively qualified to do so,
including with respect to the ability to perform the screenings, make a corresponding, conditional
mental health diagnosis of the current effects of their prior and/or ongoing separation from their minor
Page 45 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 46 of 50 Page ID #:2967

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019

Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

children, determine whether any further diagnosis is necessary and recommend appropriate,
immediate, transitional treatment;

(vi) Based on the diagnoses and recommendations that are made through the initial mental health
screenings, Defendants shall provide appropriate, transitional treatment to those members of the
Released Subclass who require and elect to receive it, sufficient to address their current mental health
conditions caused by their prior and/or ongoing separation from their minor children. Such transitional
treatment shall be made available at locations that are reasonably accessible to the members of the
Released Subclass given their current locations and restrictions on travel under their respective terms
and conditions of release. Such transitional treatment shall be provided until those members of the
Released Subclass, through reasonable good faith efforts and with the assistance of Plaintiffs’ counsel,
are able to locate and enter the care of other adequate health service providers; and

(vii) Counsel for the parties shall work collaboratively and promptly to establish a process to provide
members of both the Custody and Released Subclasses with notice of the available mental health
screenings and treatment and of their ability to elect whether to undergo such screenings and accept
prescribed treatment. The notice to the members of the Released Subclass shall include the location(s)
at which such screenings will be available.

Within 21 days of the issuance of this Order, the parties shall meet and confer and file a Joint Report as
to the status of their collaboration on a process for providing the aforementioned notices to members of
the Custody and Released Subclasses as well as the ordered relief. The report shall include the parties’
collective and/or respective positions as to the status of the following: (a) the process for locating the
members of the Custody and Released Subclasses; (b) the process for communicating with members
of both subclasses as to the availability of the screenings and prescribed treatment that is available; (c)
the process for how members of each subclass can communicate their respective decisions on whether
to participate in the screening and/or treatment processes; (d) the locations at which the screenings
and treatment will be made available to members of the Released Subclass who elect to participate; (e)
deadlines for each step in the relief ordered, which may reflect both the mental health needs of the
members of the subclasses and the limitations on government resources due to the recent lapse in
federal funding; (f) other issues that should be addressed with respect to the ability of the parties to
comply with the terms of this Order; and (g) whether a status conference would be appropriate to
discuss and potentially resolve any open issues, and, if so, when it should be scheduled.

Vi. Defendants’ Motion to Dismiss
A. Legal Standards

Fed. R. Civ. P. 8(a) provides that a “pleading that states a claim for relief must contain . . . a short and
plain statement of the claim showing that the pleader is entitled to relief. . . ." The complaint must state
facts sufficient to show that a claim for relief is plausible on its face. Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). The complaint need not include detailed factual allegations, but must provide
more than a “formulaic recitation of the elements of a cause of action.” /d. at 555. “The plausibility
standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a
defendant has acted unlawfully. Where a complaint pleads facts that are merely consistent with a

Page 46 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 47 of 50 Page ID #:2968

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019

Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

defendant's liability, it stops short of the line between possibility and plausibility of entitlement to relief.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotation marks omitted).

Pursuant to Fed. R. Civ. P. 12(b)(6), a defendant may move to dismiss a complaint for failure to state a
claim. Such a motion may be granted when the complaint lacks a cognizable legal theory or sufficient
facts to support one. Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). In
considering a motion to dismiss, the allegations of the challenged complaint are deemed true and must
be construed in the light most favorable to the non-moving party. See Cahill v. Liberty Mut. Ins. Co., 80
F.3d 336, 337-38 (9th Cir. 1996). However, a court need not “accept as true allegations that contradict
matters properly subject to judicial notice or by exhibit. Nor is the court required to accept as true
allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” /n
re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citing Sprewell v. Golden State
Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).

B. Application

Defendants advance five bases upon which they contend the Complaint should be dismissed: (i)
Plaintiffs’ claim for injunctive relief is moot; (ii) Plaintiffs’ fail to allege violations of their constitutional
rights upon which relief can be granted; (iii) sovereign immunity bars Plaintiffs’ claims; (iv) this action is
duplicative of Ms. L., and improperly splits the claims for relief sought in that proceeding; and (v) venue
is not proper in this District. See generally Dkt. 132.

1. Grounds 1-4

The first four of the matters raised in the Motion to Dismiss have been addressed above in connection
with the Injunction Motion. Plaintiffs’ claims are not moot, because their injuries are not resolved by the
release and reunification of most class members. See supra §§ Ill(C), IV(B)(2)(b)(4). Plaintiffs have
adequately stated a claim that the family separation policy, in combination with the insufficient mental
healthcare provided during detention, violated their due process rights. See supra § V(B)(2)(c). The
claims are not barred by sovereign immunity. See supra § V(B)(2)(a). The Ms. L. action does not
warrant dismissal or transfer of this action. See supra § Ill.

2. Venue
a. Legal Standards

Under Fed. R. Civ. P. 12(b)(3), a party may move to dismiss or transfer an action for improper venue.
When faced with a challenge under Rule 12(b)(3), the plaintiff bears the burden of establishing the
propriety of his or her chosen venue. See Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d
491, 496 (9th Cir. 1979); Saravia v. Sessions, 280 F. Supp. 3d 1168, 1188 (N.D. Cal. 2017). Unlike
certain other motions filed under Rule 12, the pleadings need not be accepted as true for purposes of
determining whether venue is properly laid. See Murphy v. Schneider Nat'l, Inc., 362 F.3d 1133, 1137
(9th Cir. 2004). However, “all reasonable inferences” must be drawn “in favor of the non-moving party
and [a court must] resolve all factual conflicts in favor of the non-moving party.” /d. at 1138.

The defense of improper venue may be waived pursuant to Rule 12(h)(1). Such a waiver occurs where
Page 47 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 48 of 50 Page ID #:2969

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

a party has omitted the venue defense from its first responsive pleading or motion brought under Rule
12. See Fed. R. Civ. P. 12(h)(1). Rule 12(h) has been interpreted broadly: if a “party wishes to raise any
of these defenses [including venue], that must be done at the time the first significant defensive move is
made... .” Wright and Miller, Federal Practice & Procedure (3d ed.) § 1391 (emphasis added).
Accordingly, courts have found that failure to raise venue objections in opposition to a pre-answer
motion for preliminary injunction constitutes waiver under Rule 12(h). See, e.g., Bautista-Perez v.
Mukasey, No. 07-cv-4192-TEH, 2008 WL 314486, *6-7 (N.D Cal. Feb. 4, 2008) (“A ‘responsive
pleading’ for [the purposes of Rule 12(h)] is not solely a motion to dismiss or an answer.”); see a/so
Hendricks v. Bank of Am., N.A., 408 F.3d 1127, 1135 (9th Cir. 2005) (identifying opposition to a
preliminary injunction motion as the relevant “first responsive pleading” for purposes of evaluating
waiver under Rule 12(h)).

b. Application

The Motion to Dismiss was not filed until September 18, 2018, more than a month after Defendants
filed their oppositions to Plaintiffs’ Motions. Although they could have challenged venue in each of

them, they did not do so. For example, they did not raise this defense in connection with whether
Plaintiffs had shown a likelihood of success on the merits, or whether this action was barred by the First
to File rule. That Defendants did not previously challenge is a sufficient, independent basis to conclude
that they waived the venue defense. See Bautista-Perez, 2008 WL 314486, at *6-7; see also Misch ex
rel. Misch v. Zee Enters., Inc., 879 F.2d 628, 631-32 (9th Cir. 1989) (in certain circumstances, venue
can be waived through conduct other than the filing of a Rule 12 motion where such conduct
“constitutes a tacit admission on the part of the movant that . . . venue is properly laid [], and that the
court should dispose of the case on its merits.”).

Further, Defendants’ venue objection fails on the merits. The parties agree that venue is governed by
28 U.S.C. § 1391(e)(1). It provides that there is venue for an action against one or more federal officials

[iJn any judicial district in which (A) a defendant in the action resides, (B) a substantial
part of the events or omissions giving rise to the claim occurred . . . or (C) the plaintiff
resides if no real property is involved in the action.

Defendants first contend that, because Plaintiffs are non-citizens who are not lawful permanent
residents of the United States, venue cannot be established under subsection (C). This argument is not
persuasive. The venue statute provides that, for purposes of venue, “a natural person, including an
alien lawfully admitted for permanent residence in the United States, shall be deemed to reside in the
judicial district in which that person is domiciled.” 28 U.S.C. § 1391(c)(1). Courts have determined that
non-citizens, including those who not lawful permanent residents, do not reside in any district of the
United States for purposes of venue. See, e.g., /brahim v. Chertoff, 2007 WL 1558521, at *4 (S.D. Cal.
May 25, 2007); Ou v. Chertoff, No. 07-cv-3676-MMC, 2008 WL 686869, at *1-2 (N.D. Cal. Mar. 12,
2008).

Similarly, the alleged residency of two of the individual defendants -- Marin and Von Nordheim -- in this
District is also insufficient to establish venue under subsection (A). In general, “all federal defendants
reside in Washington, D.C.,” and venue “does not lie in every district where a federal agency has a
regional office.” Tsi Akim Maidu of Taylorsville Rancheria v. U.S. Dep't of Interior, 16-cv-07189-LB,

Page 48 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 49 of 50 Page ID #:2970

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

2017 WL 2289203, at *2 (N.D. Cal. May 25, 2017) (citing Williams v. United States, No. 01-cv-0024-
EDL, 2001 WL 1352885, at *1 (N.D. Cal. Oct. 23, 2001) and Reuben H. Donnelly Corp. v. F.T.C., 580
F.2d 264, 267 (7th Cir. 1978)).

Plaintiffs have presented evidence that is sufficient to support a determination that there is venue under
subsection (B). Thus, it is sufficient to show that a “substantial part of the events or omissions giving
rise to the claim occurred” in this District. See 28 U.S.C. § 1391(e)(1)(B). The statute “does not require
that a majority of the events have occurred in the district where suit is filed, nor does it require that the
events in that district predominate.” Rodriguez v. Cal. Highway Patrol, 89 F. Supp. 2d 1131, 1136 (N.D.
Cal. 2000); see also United Tactical Sys. LLC v. Real Action Paintball, Inc., 108 F. Supp. 3d 733, 752
(N.D. Cal. 2015) (“for venue to be proper, significant events or omissions material to the plaintiffs claim
must have occurred in the district in question, even if other material events occurred elsewhere.”)
(emphasis omitted).

The Complaint alleges that J.P. was detained at the James A. Musick Facility in Irvine, California, which
is within this District. See Compl., Dkt. 1 J] 16. The claims of J.P. arise from her separation from her
daughter, and the allegedly insufficient mental health treatment she received while in detention. This is
sufficient to establish a basis for venue in this District. See, e.g., Sims v. United States, No. 07-cv-
02082-MCE, 2008 WL 4813827, at *3 (E.D. Cal. Oct. 29, 2008) (location of immigration detention
sufficient to establish venue).

None of the other named Plaintiffs, nor their respective, minor children, were detained in this District.
See Dkt. 1 Jf] 16, 30-31, 40-41. However, it is not required that the events in the district selected by
Plaintiffs predominate over other districts. See Rodriguez, 89 F. Supp. 2d at 1136; see also Hawkins v.
Davis, No. 00-cv-01077-DDP, 2000 WL 33936254, at *1 (C.D. Cal. Aug. 10, 2000) (“A substantial part
of the events may arise, and venue may be appropriate, in more than one judicial district.”). Moreover,
that Plaintiffs also advance claims against supervisory officials and agencies whose conduct occurred
elsewhere is not dispositive. See, e.g., Adab v. U.S. Citizenship & Immigration Servs., No.
214CV04597CASAGRX, 2015 WL 6249563, at *5 (C.D. Cal. Feb. 9, 2015) (citing Shawnee Tribe v.
United States, 298 F. Supp. 2d 21, 25-26 (D.D.C. 2002) (“[The] mere involvement on the part of federal
agencies, or some federal officials who are located in Washington D.C. is not determinative.”)).

Because all reasonable inferences and factual conflicts must be resolved in favor of Plaintiffs in the

context of a venue challenge under Rule 12(b)(3), see Murphy, 362 F.3d at 1138, venue is proper in
this District.

For the foregoing reasons, the Motion to Dismiss is DENIED.

Vil. Conclusion

For the reasons stated in this Order, the Certification Motion is GRANTED IN PART. The Injunction
Motion is GRANTED IN PART. The Motion to Dismiss is DENIED.

Page 49 of 50
Case 2:18-cv-06081-JAK-SK Document 251 Filed 11/05/19 Page 50o0f50 Page ID #:2971

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-06081 JAK (SKx) Date November 5, 2019
Title Ms. J.P. et al v. Jefferson B. Sessions, et al.

 

Pursuant to Fed. R. Civ. P. 25(d), the Clerk is ORDERED to alter the docket to reflect the following
substitutions of certain Defendants: William P. Barr in place of Jefferson B. Sessions Ill; Kevin K.
McAleenan in place of Kirstjen M. Nielsen; and Jonathan H. Hayes in place of Scott Lloyd.

IT IS SO ORDERED.

 

Initials of Preparer ak

 

Page 50 of 50
